Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 1 of 23




                COuRT REPORTING
                                          彪
                             A Trus tttX3int≪lom p避 轟y




                     Transcript of Broadcast 189

                             Sunday,Apri1 26,2020

                             0SAス      Gι ″ι
                                           slis II C力     ″
                                                          εカ




                                                                    Alderson Coult Repolting
                                                                 卜800‑FOR― DEPO(367‑3376)
                                                                 Info@AldersonRepo■ ing.com
                                                                 www.AldersonReporting.com



                                                                                 GOVERNMENT
                                                                                    EXH:BIT
                              Alderson Reference Number: 92000
                                                                               CASE
                                                                               NQ
                                                                                T9
                                                                               譜国
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page Page
                                                                            2 of 23
                                                                                 I (1)



   ■



   2


   3


   4


   5


   6


   7                               UNITED STATES DEPARTMENT OF                 」USTICE


   8                                     CONSUMER PROTECTION BRANCH

   9


  ■0


  ■■                    Genesis II Church of Healing and Health Podcast:
  ■2                                    Mark Grenon and JosePh Grenon

  ■3


  ■4


  ■5        G2   vo i   c   e_b roadc a s t_1   B   9_t hi s_in s an i t.y_ha s_t o_s t op_an_u   rgent_

  ■6        me s s   age_t o_t he_wo r I d_f rom_b i s hop_ma rk_g ren on _4 _2 6 _2 0 . mp 3

  ■7


  ■8


  ■9


  20

  2■


  22



 1‑800‑FOR― DEPO                                                                 www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 3 of(223- 5)
                                                                         Page2
                                                                     Page                                                                   Page      4

                   PROCEEDINGS                                               1   getting ready to write because I'm writing the Department
             MARK GRENON: Welcome, welcome, welcome to the                   2   of Justice, writing the FDA, writing these people that are
       G2 voice broadcast. It is Sunday, April 26th, in the year             3   trying to really take away our freedoms. And the Lord
       ofthe Lord Jesus Christ 2020, because it is after his                 a   said to me, "Just do a video. Sit there in front of a
       birth. That's what the calendar's about. That's what                  s   video and tell the world what's going on." So I did. And
       it's based upon. It's based upon the Lord. Right?                     6   I'm really asking everybody, please, please, if this was,
       People ask, why are they saying the name of the Lord and              ,   you know, your freedom at stake -- and it is your freedom
       the year of the   Lord? Because it's the year of the Lord.            8   at stake.
       It's not the name of anybody else, the Lord Jesus Christ.             e          JOSEPH GRENON: Mm-hmm.
             My name is Mark Grenon, and I'm here with my                   10          MARK GRENON:            Please read   this. Watch this
 11    cohost.                                                              11   video, then read the newsletter, see what they're doing,
 L2          JOSEPH GRENON: Joseph Grenon.                                  t2   how their half-truths, conniving, putting us under
 13          MARK GRENON: Joe, it's our tenth-year                          13   categories we're not under, telling us we're doing all
 74    anniversary.                                                         74   these evil things that we're   not. And we've got nothing
 1s          JOSEPH GRENON: Ten years.                                      1s   to hide, and yet they're trying to make an example out          of
 16          MARK GRENON: Ten years. We started this                        15   us.
 17    church, and boy has it been a ride. And the ride might               t7          So we're going to   fight. We're going to fight
 l-s   change even differently.                                             18   with the Lord and fight with God. And, boy, that's a good
 1e          JOSEPH GRENON: Yeah.                                           1e   one to have on your side.
 20          MARK GRENON: So things have been happening,                    20          JOSEPH GRENON: Yeah.
 27    folks, in the last week or two that is not good for those            2L          MARK GRENON:            The judge of all.
 22    that want freedom. Okay? Health freedom. We've got up,               22          JOSEPH GRENON: Behind you. Right?

                                                                     page                                                                   Page

  1    we're joining these other teams of people, groups that                1          MARK GRENON: Yeah. He's not only               our judge;
  2    want health freedom, and hopefully we can have a bigger               2   he's our lawyer and our advocate, the Bible says, talking
  3    voice. But right now it     seerns   like we're just on our own.      3   to the judge, and he's the judge's son.
  4    We've got people writing us all the time, praying for us.             4          JOSEPH GRENON: And he's the Creator of all.
  s          JOSEPH GRENON: Yeah, we've got people behind                    5          MARK GRENON: And             he died for us.   I saw one
  6    us.                                                                   6   time, they said -- there was like a little story talking
  7           MARK GRENON: But we have to defend our church                  7   about how Jesus defends us. lt's kind of like this:
  8    on our own. And we're peaceable people. We're not going               I          The judge says, "You're     guilty. You're guilty
  g    to pull out guns and shoot people or anything like that.              s   for your sin and for your rejection." And Jesus, the
 10    We're going to be peaceful and we're going to let the                10   advocate, the lawyer, comes up and says, "Sir, they are
 11    Lord -- let the Lord and the world decide what's really              11   guilty." You're, like, "Thanks, lawyer." "They are
 t2    true. We've got nothing to hide. We've never hid                     L2   guilty. But a price has to be paid. Right?" "Yes." "A
 13    anything. They're telling us we're going to come to your             13   life has to be paid?" "Yes." "I paid it. He doesn't
 74    church and open this up and do that. Don't delete it.                !4   have to pay. I paid it for him. The bill has been paid."
 1s    Why are we deleting it?                                              1s   And they go, "Okay. Well, I guess that's all we're
 16           JOSEPH GRENON: Yeah.                                          15   looking for. The bill has to be paid. lt's been paid.
 77           MARK GRENON: Nothing.                                         L7   Okay. Dismissed."
 18           JOSEPH GRENON: Nothing's changed.                                         That's what you want to hear one day after you
 1e              MARK GRENON: We're not doing anything                           die. You want to take care of it before you die.       So, as
 20    different. Well, I put out    a   video that we're going to               believers in the Lord Jesus Christ -- and they're trying
 27    play in a minute. It's an hour and something. I got up                    to make us look like we're secular, Joe.
 22    in the morning, 4:00 a.m., the other day, and I was                             JOSEPH GRENON: I know.


 1‑800‑FOR― DEPO                                                                                          www.AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 4 of 23
                                                                         Page3(6-9)
                                                                        Page                                                                          Page

  1             MARK GRENON: They're such liars.                                    1   wants to go the medical route, all the toxins, all the
  2             JOSEPH GRENON: They don't even know what                            2   drugs, the pharmaceutical thing, you have a right to do
  3    they're talking about.                                                           that.
  4             MARK GRENON: Newspapers all over America                 are        4           JOSEPH GRENON: Yeah.
  5    saying: This cult, we're shutting them down. They're                         5           MARK GRENON: But if you want to go natural, why
  6    going against the COVID, they're -- I even saw the lady on                   6   can't you have the right?
  7    Fox, "How can they be so disgusting and take advantage            of         7           JOSEPH GRENON: You have the right to choose.
  8    people during this tirne?" What are you talking about,                       8           MARK GRENON: Of course we have. But the
  9    lady? Just read your screen. We're not taking advantage                      9   medical Mafia and the FDA that protects them, and now the
 10    ofanybody, and we've been doing this for                                    10   Department of Justice protects them and the CDC, it's like
 LL    years -- personally, about 13.                                              11   fighting   a   monster. Well, we've got the one that can take
 l2             JOSEPH GRENON: Mm-hmm.                                             72   down the monster. So we'Il see what the Lord does with
 13             MARK GRENON: Jim, about over 20, of all kinds                      13   all this. And I really think he   will. I really think he
 L4    of illnesses. All we're saying is it's like a flu. Do                       74   will.   We might have to go through some struggles, might
 15    this. COVID, it doesn't matter what it is. Do it, and it                    15   not. Something might pop up. And I've asked the Lord,
 16    will   get rid of it.                                                       16   "Do something so everybody knows it's you, Lord."
 L7             JOSEPH GRENON: And it's all over the news. I                       t7           JOSEPH GRENON: Mrn-hrnm.
 L8    see    it here all the time, they're saying, "This person is                18           MARK GRENON:           So please watch that   video. It's
 t-9   now cured. They were positive, and they're now cured, now                   19   from my heart, folks. I don't know what else to tell you.
 20    cured    just from the medical system or themselves alone."                 20   How can we not tell the world what we saw and how we were
 2t    Everybody's saying      it.   Your body naturally will cure                 27   cured of things? How can we not share that? It's like
 22    yourself from this stuff.                                                   22   having a cure for cancer and your friend's got cancer,      "l
                                                                        Page   7                                                                     Page

  1             MARK GRENON: And they're using it.                                  1 don't want to tell them. I don't want to bother them."
  2             JOSEPH GRENON: And they're telling you to drink                     2 Or, "l can't. They'll get mad at me." You've got to tell
  :    bleach. They're telling you to drink sodium                                  3 everybody. It's the same with the gospel, which is much
  a    hydrochloride, you know, 5 mil to a liter of water, and                      4 more important. This is etemity. You have to tell
  s    drink that.                                                                  s people.
  5             MARK GRENON: They're also saying also                               6         Listen, there's only one mediator between God
  z    chloroquine and hydrochloroquine ard Z-Pak. And I covered                    7 and man. The man, Christ Jesus, Immanuel came and died
  a    that. You want to take it, take      it.   That's the freedom                I 2,000 years ago and he's coming again. He promises. But
  g    that we need to have. Take the Z-Pak. Take whatever you                      s he says, when the son of man cometh, will he find faith on
 10    want. But it will go away just like any kind of flu. And                    10 earth? It's like no one believes anymore. No one
 11    all this testing is being scammed on the people. They're                    11 studies.
 1-2   not having any cancer deaths, they're not having any flu                    1-z        JOSEPH GRENON: They're blind.
 13    deaths this   year. Where is everything going? It's all                     13         MARK GRENON: Even among the Christians, Joe.
 L4    being categorized.                                                          t4 Go to the Son, pay my obligation, give a little money, I'm
 1s             Doctors are coming out and saying this. I've                       1s okay with God.
 L6    got a couple right here that you can listen to. But,                        16        JOSEPH GRENON: They're all brainwashed. They
 17    please, listen to the video     first.   Please, do me a favor              17 can't see it.
 18    and send it to everybody you can. We need to have a                         18         MARK GRENON: It's become really, really dark on
 te    cry -- notjust to defend us -- to defend everybody's                        1e this earth.
 20    right to free choice.                                                       20        JOSEPH GRENON: Mrn-hmm.
 21             When I wrote the President I personally asked                      21         MARK GRENON: So my message to the world is
 22    him, we just want the choice, the freedom. If someone                       22 that -- and I got into it. I included all the documents,

 1‑800‑FOR― DEPO                                                                                                    www. Alders onReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 5 of 23
                                                                       Page4(10-13)
                                                                                 Page   10                                                                      Page

       folks, that I sent to the FDA. They disregarded                it.   I                 r   Church of Health and Healing.
       told them we're           a   church. They made it look like, oh,                      2            We even mentioned in our Articles of Faith,
       they're a secular church, they're a health church, they're                             3   Jesus Christ is our      guide. Don't they check that out,
       not really religious. Whoa. Hang on. We'll get into                                    +   Joe? No, they don't check out anything.
       this in a little bit what it's all about. But we showed.                               5            JOSEPH GRENON: No.

       We're not religious? Everything that goes out has a Bible                              6            MARK GRENON: They're just trying to put a bad
       track in     it.   Everything we send out has one of these.                            7   picture to us in the media.
                  JOSEPH GRENON: Mm-hmm.                                                      8            I saw the lady on Fox. It was horrible. How
                  MARK GRENON: Spanish, English,                  has one       of these      e   can they do this? I had people I went to high school
       in   it.   I've been preaching for 40 years, all my kids,                             10   with, "You're a piece of shit, Mark."
       we're not criminals, we don't have a record for nothing.                              11            JOSEPH GRENON: Yeah.

                  JOSEPH GRENON:               All I've   ever done my whole life            72            MARK GRENON: They don't even know what they're
       is help people as a missionary            kid. You know. And             then         13   talking about.
       we found this and we got cured, and it's like, wow.                                   14            JOSEPH GRENON: They haven't even looked into

                  MARK GRENON: They're dragging                  us   in front of            1s   it.
       the world of newspapers. And they're out writing me, so                               15            MARK GRENON: They're doing studies right now in
       by now I\n just going to send them the newsletter. Read                               t7   many countries about if chlorine dioxide -- what we use,
       this.      See   what you're going to take out of that. Take                          18   MMS and this -- can cure the COVID-19. And it's being
       anything. I mean, I said, I wrote. So I'm going to put                                1e   done by the United States right now.

       it in there. And I was tough with them,               because they                    20            JOSEPH GRENON: The National Institutes              of
       can't take this away from us. Well, they can because they                             2t   Health.

       have the guns. I told them, we've stopped. We stopped                                 22            MARK GRENON: lt's being done by them. Isn't

                                                                                 Page 11                                                                        Page   13

 1     what they told us we're doing wrong. We're not doing it                                    that kind of weird? They're attacking us for something
 2     wrong. But we stopped               because they have the guns, they                       that they're doing studies on. And guess what.          If they
 3     have the         jails.   So we stopped. We asked the Lord, we're                          find out we're right -- which they will *      will   they
 a     in time of prayer, we're going to pray right now and see                                   apologize? Will they back around? Will they say
  s    what the Lord wants to do. At the end of that, if the                                      anything? Will they promote it? Will they say they,
  6    Lord tells us to keep going, we're going to keep going.                                6   "Look at this, we do have       a   cure"? No, because they want
  7    But, hopefully, people come to their senses. Folks, this                               7   vaccines and they want medicines and antibiotics and all
  e    is insanity.                                                                           I   this other stuff. We don't want that, or vaccines. We
  e               Last Friday, three U.S. Marshals -- I got the                               9   want freedom. Well, Bill Gates says, "No. Everybody
 10    video here. You can go to that showing -- John was in the                             10   needs to get     it."   Fauci says, "No. Everybody needs to
 11    yard,just happened to be out. They come up, they put                       a          11   get   it."   Those guys need to be tarred and feathered.
 1-2   restraining order on our church door and John was talking                             t2   They're evil. Check the history of these murderers.
 13 to them, and John starts to say, "Listen, you people need                                13   India is taking them to court, Joe. They did a vaccine
 74 the Lord, Jesus Christ, because you people are defending                                 L4   here among the girls, where, Carmen.
 1s these evil systems, man. What are you doing?" "Oh, we1l,                                 15            JOSEPH GRENON: Cannen de Bolivar.
 16 just giving -- posting. It's our job."                                                   15            MARK GRENON:            1200 girls were   infected. We went
 t't        Okay. But, listen, you think about what's                                        t7   there.
 18 right, what's moral. The rule of law. The rule of law is                                 18            JOSEPH GRENON: In one town.
 79 useless if the laws are itnmoral. You can't have a law                                   19            MARK GRENON: One town.
 20 that's immoral and try to enforce it. And they're telling                                20            JOSEPH GRENON: In one city.
 27 us we have the right to establish a religion. Whether                                    2!            MARK GRENON: We went there. Right?
 22 they like it or not, I have the right to start Genesis II                                1'
                                                                                                           JOSEPH GRENON: Mm-hrnm.


 1‑800‑FOR― DEPO                                                                                                                 www.A ldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 6 of 23
                                                                       Page5(14-17)
                                                                   Page                                                                          Page

  1            MARK GRENON: Talked to a few there. One of                       r           Well, they're going to find out in other
  z     them is kind of like this. And they've got a big lawsuit                2    countries. I just got some information today, Joe, one
  3     against Merck. So no one wants to get healed now because                3    country -- a big country, huge country -- is going to let
  a     they want -- this is insanity, folks.                                   +    it go as, what do they call it? Adjuvent, you know, the
  s            HPV given to boys that don't even have       a vagina.           5    natural type medicine, Ayurvedic? Anyway, natural
  6     Hepatitis B, given to babies. And it's only for                         6    medicines. And others are testing right now.
  7     hepatitis -- people with hepatitis, intravenous drug                    z           So after it's   all said and done and they find
  8     users, and   prostitutes. What little kid needs -- they put             I    out we're right, what are they going to do, shoot us?
  e     this in the system because they control the system. And                 e    It's going to be another Waco just to shut us up? Well,
 10     this is why these books -- I tell everybody, you want to               10    there's too many people that know. I get ten testimonies
 1l'    do me a favor? Get my e-book. Get this e-book. Why?                    11    coming in every week.
 L2     Because it's telling you why they're hitting us so hard.               L2           JOSEPH GRENON: We have a lot of followers.
 13     They're not hitting us because of the corona thing or                  13           MARK GRENON: Yeah.
 74     saying that. They'rejust using that as an excuse.                      74           JOSEPH GRENON: We have a lot of people that
 15            JOSEPH GRENON: Mm-hmm.                                          1s    are -- you know.
 15            MARK GRENON: Why would Jim Humble -- he just                    16           MARK GRENON: We need              a   group of them in the
 !7     sells books. Right? Doesn't take donations for products                77    Florida area to surround the church, to surround it and
 18     or nothing, and they attack him because he said, "Look,                18    say, "You're not coming in here." We've got nothing to
 1e     you can get rid ofthis by doing this."                                 1e    hide. What     are they going to do, go in and see who's
 20            JOSEPH GRENON: Exactly.                                         20    given a donation or seeing the thing that we showed them?
 2L            MARK GRENON: We did, too. They come after us.                   2't          JOSEPH GRENON: Yeah. They know everything --
 22     But Trump says, "Let's try that," and they just try it.                22           MARK GRENON: Yeah.

                                                                   Page   15                                                                     Page    17

  1     And I saw all the side effects on that one.                             1           JOSEPH GRENON: -- that we do.
  2            JOSEPH GRENON: Oh, I saw something that came                     2           MARK GRENON: They're trying to get us
  3     out in the Spanish magazine that said most of the people                3    interstatetransportation.
  4     that took that stuff when they were COVID-19 positive died              4           JOSEPH GRENON: They know everything we do
  5     because it's so strong, it's so bad.                                    5    because we put    it up.
  6           MARK GRENON: Yeah,               because they're weak.            6           MARK GRENON: We put it up.
  7           JOSEPH GRENON: I don't know. It's more news,                      7           JOSEPH GRENON: We put it up. We tell you we're
   a    probably fake news.                                                     e    doing it.
   e          MARK GRENON: I took chloroquine,             Joe.                 e           MARK GRENON: And we're not a commercial entity
 10           JOSEPH GRENON: Yeah.                                             10    that they can control. They hate that.
 11            MARK GRENON: I took Z-Pak. The chloroquine, we                  1l-          Okay. Here's the good news,      a    week of
 72     had double vision and hallucinations. And it says it in                t2    testimonies.
 13     the -- I went through that a couple weeks ago. Look it                 13           My husband was coughing for two weeks and then
 t4     up.                                                                    t4    complained that his lungs started to hurt. He also has
 1s           Okay. We've got an hour and 20 minute video                      1s    asthrna.
 't'6   that we're going to play in a minute. I wrote the                      16           See? The things that hit this is people already
 77     President. You can read that, what I wrote to him, and                 7'1   have problems.
 18     read what I wrote to the FDA, FTC, and they just jumped on             18          JOSEPH GRENON: Mrn-hmm.
 19     board because they can. Who knows, Fauci or sorneone else,             1e          MARK GRENON: Those are the ones that die.
 20     CDC, "Hey, jump on those guys. Shut them up, or they're                20          And he never got tested for COVID since there
 21     going to find out that it works and it works for so rnany              2r    was no other symptoms. However, after he said that his
 22     other things."                                                         22    lungs hurt, I prepared three drops ofchlorine dioxide in


 1‑800‑FOR― DEPO                                                                                                  www. Alders onReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 7 of 23
                                                                       Page6(18-21)
                                                                        Page                                                                     Page 20
  1   a nebulizer, probably gave him more than          I should, and he        1             Since then -- I had given up on the medical
  z   inhaled   it.   The next day he had no more pain and the                  2    community long ago at this point. Since then, we've been
  :   cough went away. We are not sure what it was but it did                   :    able to use MMS on any scratch, scrape, bruise, blister,
  4   scare us and CD made some change           here. So we are all            a    bite, burn, or any ailment of any sort with friends and
  s   healthy and happy, and we always have chlorine dioxide in                 s    family. We often       use   it in combination extemally. I had
  6   the house. Bob.                                                           6    a knee-on-knee    collision playing soccer and was bedridden
  7           Another one.                                                      7    for three days after. I didn't do anything about it and
  e           Thank you very much for all you're doing. I                       8    went back to work drywall taping, mudding, and had a limp
  e   believe MMS has saved my life.                                            e    for the following 12 months. My kneecap was loose, and I
 10           How can I not continue to help those people? We                  10    was able to move it around in a circle underneath the skin
 11   saved her   life. We didn't   -   Jessica, I don't know this             11    because    it was so swollen with fluid. Although I was able
 72   lady.                                                                    t2    to walk, every few steps would cause sharp pains behind my
 13           A very sick mid-40s man had       a   worn crawl out of          13    knee. I started using DMSO with MMS chlorine dioxide
 74   his nostril. He had been homeless and in and out ofjail.                 L4    mixed, and within four days the fluid poured out frorn
 1s   Started him on one drop eight hours a         day. Within hours,         15    under the knee, swelling was gone, and within two weeks
 L5   little black bugs started coming out of his skin, his                    16    all pain was gone, as well as tendons, ligaments regained
 17   ears, and his     toes. His mother thought she had lost him              t7    strength, so I'm able to move my kneecap since. Based on
 18   before the MMS. They are both amazed. Bugs still                         18    what I know about quantum physics, no science holds more
 1e   hightailing     it.   Tom.                                               1e    truth at the moment that any long-lasting change in the
 20           Gets in there.                                                   20    body has to happen energetically first before it can
 2L           JOSEPH GRENON: Stuff coming out.                                 2r    happen materiality. I'm starting to think that the
 22           MARK GRENON: The environment's bad for them and                  22    electric charge and CO2 has far rnore beneficial

                                                                       Page                                                                     Page 2I

      they leave because all the toxins they're eating are gone.                I    implications in the body than we are curently aware of.
              JOSEPH GRENON: They don't like clean                              2    It could be creating the conditions for health to take
      environments.                                                             3    place.
              MARK GRENON: Hello, G2 Church. First, my                          a             We've said that. We don't know exactly how all
      family and I would like to extend our deepest gratitude                   s    the ins and outs are what it's doing to the body, but we
      for what you're doing as a church. This is the first                      6    know it's safe. There's no side effects. Ifthey are,
      church we've ever wanted to be a part           of. Thank you.            z    they are very rnild.
              Because we're honest with the people. We're                       8             JOSEPH GRENON: Not with our protocols.
      just doing what we say. We don't hide anything. We're                     e             MARK GRENON: Yeah.
      not hiding because we don't want to pay taxes. What's                    10             JOSEPH GRENON: That's why we designed these
      that all about? 40 years I've been a missionary, been                    11    protocols.
      around this thing all along. What, I became a missionary                 t2             MARK GRENON: No            one's   died. Right?
      so I didn't want to pay taxes?                                           13             JOSEPH GRENON: Yeah.
              I found MMS back in April 2015,the            same week we       14             MARK GRENON: And people are saying, this is how
      found out we were pregnant with our daughter. I have                     1s    it goes. I don't know exactly. Of course, I listen to
      already been on a deep research project line to find a                   16    principles and we see. But the results, this is the
      cure for my tinea versicolor.                                            t7    results.
              Hey, versicolor. People that, go search, find                    18             Anyway, I keep my deep dive into original health
      it out. If you believe the mainstream media and the                      1e    teachings and latest updates from unbiased peer-reviewed
      newspapers that are owned by the same people that are                    20    science papers, especially Heart Math Institute, a great
      attacking us, you're not going to get the truth, folks.                  21.   resource. We would love to meet you guys one day and be
      They can't put it up. The editors won't let thern.                       22    there for training. Until then, I hope to keep the lines


 1‑800‑FOR― DEPO                                                                                                   www.AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page
                                                                       PageT8(22
                                                                              of 23
                                                                                 - 25)
                                                                              Page                                                                          Page       :




  1   open of communication. I have countless testimonies from                          1    information on whenever MMS refills are available. Thank
  z   people I've shared this information           with.   Thanks again.               2    you, Dan.
  3   Yeah, Carcimo.                                                                    3                Brother Jordan. I've been a longtime supporter
  4            Hey, send those     in.   Send us those testimonies                      4    of Brother Humble. I've been using MMS for at least 12
  s   in. Let's get them up.        Let's prove to the world that                       5    years. I've always had gastric reaction using citric acid
  6   this stuff works. They don't want to know. Next                                   5    so I purchased the hydrochloric from your site. I like          it
  7   week -- I was supposed to do it today -- I want to cover                          7    much better. George.
  I   what the Genesis II plan is for health in the world:                              I                Well, let's start here.
  e   Self-care, teaching every nation, a base in every nation.                         9                I've been taking MMS successfully since 2009.
 10            They don't want this stuff out, folks. It will                          10    The issue was taste when I ordered the tablets from South
 11   make obsolete all the pharmaceutical drugs, and you can                          11    Africa and find it doesn't work       as   well as liquid. That's
 72   make it in your house, which you're probably going to have                       t2    the problem. Liquid gets rid of rny abscess tooth in less
 13   to start doing. We backed down, stopped for the present                          13    than 48 hours. What do you suggest? Thanks, Marcel.
 74   time. We don't know if we'll ever start up again. We                             t4                Yeah, the tabs came out. Someone always wants
 1s   don't know. It's up to the Lord. But you can make it                             15    to do something different, and Jim -- we asked Jim. We'Il
 15   yourself. What product they're telling you to make it                            16    try   it.   We tried it, found out it didn't work that good.
 t7   yourself so you don't have to get it from them?                                  ).7   And then it started in the little thing it comes in.
 18            Hi, guys. Oh, no. I was pretty sick with                                18                JOSEPH GRENON: It started dissolving because             of
 1e   sornething in January for two weeks, but I took MMS and                          19    moisture.
 20   truly believe it saved me. I never got tested so I don't                         20                MARKGRENON: Yeah. It's justnotgood. We
 27   know what it was. Hope you get some good candidates.                             2T    said use the drops. They're cheaper and they last longer
 22            It was so hard to promote MMS these days.                               22    and they do thejob.

                                                                              Page                                                                          Page

  r   Google presents you with four to five pages of continuous                                          Hello. I'm sending you this text to let you
  z   defamation as soon as you type in MMS. Lies.                                           know what happened. You sent me two kits because I told
  3            Yeah, they made an algorithm against us. They                                 you my brother works in a hospital. Well, my neighbor got
  4   own YouTube. They took off millions of views, three                                    the virus so I gave him a kit and told him the protocol
  5   channels. Thank God we have a backup on BitChute and                                   for virus, six drops every two hours. Well, he only did
  6   Brighteon. Well, almost all of them.                                                   three because it was affecting his stomach.
  7            Hi, guys. Been      a   while since I ernailed. First,                                    And that's all right. And it will affect your
  I   I would like to give you         a praise   report. I had   a   skin                   stomach a little bit.
  e   condition called alopecia universalis.                                                             JOSEPH GRENON: That's a strong dose.
 10            I think that's where you got hair loss. Right?                          10                MARK GRENON: Yeah.
 11            JOSEPH GRENON: I think so.                                              11                I told hirn to cut back, but he said he was done
 t2            MARK GRENON: After the first two-n.ronth                      session   t2    with it.
 13   on MMS it's cornpletely gone away. Thank you, and thank                          13                He only did it four times? How many times?
 14   God. My second question is I rnight have the coronavirus.                        L4                JOSEPH GRENON: Three doses.
 1s   I   just started   a   new two-month round of MMS. Thank you,                    t-5               MARK GRENON: Three          doses.
 a6   Steven.                                                                          15                Then one day later he tells me he felt much
 t7            We answered him. How could we not help these                            17    better, then two days later said he felt brand-new, even
 18   people?                                                                          18    doing pushups. That wasjust on three doses. He went
 1e            Thank you for your information and solutions                            19    three three-drop doses. He went from the sickest he's
 20   which have been very helpful over the last couple                 of             20    ever been to doing pushups,just to let you know. Hope
 2a   years. I had this flu virus        a couple months ago and was                   27    it's useful infonnation to you.
 22   done within two days, two bad days. Please send me more                          22                JOSEPH GRENON: Three six-drop doses, I think he


 1‑800‑FOR― DEPO                                                                                                             www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 9 of 23
                                                                       PageS(26-29)
                                                                        Page                                                                        Page

  l    said.                                                                       1   her. I have no idea who     she is, never talked to her.
  2            MARK GRENON: No, but brought it down to one,                        2   Write her. Even her telephone is there. Write her. Tell
  3    down to three. He tried six, then said it was too strong                    3   her what you've experienced. You get tens of thousands             of
  4    so he did three doses two more times. That's          it.   The             4   people writing these people. And I put in the
  5    guy's doing pushups in three days. How can we not tell                      5   director -- well, not director of the FDA, but he's in
  6    the people, folks? This has to get out.                                     6   charge ofcompliance.
  7            This is something you can have in your home, you                    7         Well, we're not going to be under compliance to
  8    can make yourself, and the rest of your life you don't                      8   them because they're not over us. We've got nothing to
  9    need to go to doctors. Unless it's an emergency,             of             9   hide. We're not hurting anybody. We're not hiding           as a
 10    course. We need hospitals. And one of the things I want                    ■0   church. I was already a church when Jim came to us,
 1■
       to tell the world next week about, how we want to set up                   ■1   missionary. The head of the FTC, write him. Write the
 12    countries'self-care system is have hospitals. I worked                     12   President. Everybody, go there. It's email thing, put it
 13    in surgery. I've seen, the mechanics are great. Surgeons                   13   in there, boom. You can write to 1600 Pennsylvania
 14    can do a lot ofstuff, and dentists and things, delivering                  14   Avenue. One guy said put "urgent and confidential" and
 15    babies. You can have them at home but, you know, it's                           he'll open   it. I don't know. Just, folks,   you've got
 16   grOSS and diry.                                                                  to -- it's time to rally. Okay? It's time to rally.
 17       JosEPH GuNON:But most ofall,just have the                                          JOSEPH GRENON: G2worldwidemissions.org.
 18   rightto take care ofyour own health.                                                   MARK GRENON: Yeah, not church.
 19            MARK GttNON:Exactly                                                     G2worldwidemissions.org. That's in our description.
 20       JosEPH GRENON:Use this because,flrst ofall,                                        JOSEPH GRENON: Mrn-hmm.
 21   it's sacrcd to us. Itis cured us. And look at an these                                 MARK GRENON: Go there. A lot of stuff.
 22   teStirnonies.                                                                          So, I'm writing this in response -- this letter

                                                                        Page 27                                                                     Page

  1            MARK GRENON:          Joe, we're putting up   like   a              1   now, to the temporary restraining order, TRO, received by
  z    hundred a week now. We've got about 2,000 that we need to                   2   the DOJ, but more importantly to the people of the world
  3    get up that didn't get up.   Ifyou   go to                                  3   to hopefully explain what has unjustly happened to Genesis
  +    G2worldwidemissions.org. Right?                                             4   II Church of Health    and Healing and expose the blatant
  5            JOSEPH GRENON: I think so. Yes.                                     5   disregard for logic and the gross negligence ofthe First
  5            MARK GRENON: Check it out, please. We get                 so        6   Amendment in regard to the establishment of religion and
  7    many different things. Then you can see, there's over                       7   its practices. See if they can put us into something, but
  I    1,000 testimonies there. They're not categorized, but                       8   we're under there. Whether they like it or not, we're
  e    we're taking them and putting them up at the categorized                    9   under the First Amendment, and you cannot stop the
 10    site MMstestimonials.co. You can read them. Folks, the                     ■0   exercise thereof of our beliefs.
 11    evidence is there. They don't want it because it's going                   11         Well, I don't believe that's   a   -- I don't care.
 t2    to collapse their monopoly. That's what I was telling in                   12   I showed you the verses that we need to cleanse ourselves,
 13    the video. They don't want this.                                           13   keep it cleansed. That's why this works. In the book
 t4            Now, after you read the newsletter that's going                    14   here, it shows you why it works: Because it gets the
 1s    to come up -- and I'm going to skirn through -- I want you                 ■5   toxins out which are defiling your body which will kill
 16    to write this attorney. And I'm not saying blarning him.                   ■6   you, God says.
 a7    He was told by the FDA to take on this thing, and they                     17         And the second one volurne will show you what
 18    took it on -- the Department of Justice, that's who he                     18   we've been doing, and all the way along.
 1e    works for -- and he sent this. He could be a good guy, I                   ■9         JOSEPH GRENON: Will prove to you that we are a
 20    don't know, but what he's doing is wrong. Okay? You can                    20   full-blown church.
 21- write him, you can send him emails,        you can call him.                 21         MARK GRENON: Yeah.
 22    Then the judge that signed the restraining order, write                    22         JOSEPH GRENON: Bible believing, Jesus Christ


 l‑800‑FOR― DEPO                                                                                                  www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 10 of 23
                                                                        Page9(30-33)
                                                                         Page 30                                                                     Page

        believing.                                                                      educational system back in the early 1800s in Prussia,
               MARK GRENON: Exactly. But also show you,                                 what they planned and they adapted in America -- it's
        everywhere we went they were attacking us since day one.                        worked -- to keep everybody blind. In fact, the result
               JOSEPH GRENON: Yeah.                                                     wanted to be -- the result   will   be people   will think what
               MARK GRENON: The FDA tried ten years ago to                              someone else told them to think about -- the media,
        shut us down in the Dominican. We said no, we're a                              schools, universities -- when to think it, because they
        church.                                                                         have the TV on, how long to think about it and when to
               JOSEPH GRENON: In England. A few years ago.                              stop thinking about it and when to think about something
   9           MARK GRENON: Get outta here. In England, we                              else. Just change the channel or change the topic, and
  10    threw them out. Now America's going to stand up. Well,                     10   let the talking heads read their screens. They don't even
  11    this is the dividing line. This is the red line. We're                          know what they're reading half the time.
  L2    standing on it, and we need tens of thousands of people to                               So this was implemented in the late 1800s
  13    stand behind us. Write in, go to the place and surround                         and -- under Peabody Foundation, and guess who pushed it.
  l4    us.                                                                             Carnegie and those guys.
  15           I hope you    see the lies,   half-truths, disregard                              I want to read you something. Andrew Camegie,
  15    to truth, manipulation of hacks and codes, downright lack                       1890s. These same people own the same things that they
  L7    of care for truth. It can only be that the FDA and the                          own today. Okay? Rockefeller, Carnegie, JP Morgan, you
  18    DOJ are not defending the U.S. Constitution in regard to                        go to Johns Hopkins or First Allopathic University, and
  19    the First Amendment and this case for sure.                                     they had so much money, they pushed everybody out.
  20           lf you watch the G2      Church documentary, it's                        Holistic, homeopathic-type people went from natural cures,
  21    free, everybody should watch         it.   It's in ten languages.          27   natural remedies to all toxic chemical kind of Nazi type
  ),    Hebrew's being done now. That              will be the I lth.                   stuff.

                                                                         Page 31                                                                     Page

   I    Quantumleap.is. Read my books. Read my books. You will                      r         The Gospel of Wealth, he wrote. He said,
   2    understand why so many government agencies are hellbent,                    2 essentially stated, the free enterprise and capitalism no
   3    literally. Some of these people will go to hell, not                        3 longer exists in the United States because he and
   4    because they're attacking us, because they hate God.                        + Rockefeller owned everything, including the government,
   5    They're ungodly and they'll do anything to follow Bill                      s and that competition was impossible unless they allowed
   6    Gates and those Satanists,     literally, only defending the                6 it. That's exactly -- they don't want any competition
   7    special interest groups that support them and even created                  7 unless they allow it. Do you think they're going to allow
   8    them and pay them.                                                          8 us without a fight? No. The American people have to cry
              The CDC. What do they do having 30 patents                of          e out, and it has to be put. Maybe we need an addendum that
  10    vaccines and n.redicines and make billions? What are they                  10 you cannot - in bold letters, under the First Arnendment:
  11    doing? Does the world know that? I told the world. You                     11 This applies to all churches, religions. It says it, but
  t2    need to understand real history to understand why we, as a                 72 n-raybe they have to clarify it even lnore.
  13    church, are experiencing this attack today from the health                 13         JOSEPH GRENON: Yeah.
  L4    and medical watchdogs -- or, should I say, lapdogs.                        L4         MARK GRENON: Camegie proposed that rnen of
  15    They're lapdogs. They're defending them, and they've got                   1s wealth forn.r a synthetic free enterprise based on cradle to
  1-6   all the power behind them. They've got the guns, they've                   16 grave schooling. I'm telling you, folks, you've
  77    got the private jails, they got the lawyers. They don't                    77 got -- they got into eugenics, they got into population.
        have to spend a dirne because it's already there.                          18 They castrated inmates in Michigan in 1898 and the
              So   I put it in the excerpt from the part that I                    le feeble-minded. They didn't want them to reproduce. Bill
  20    really -- some pafts I want you to read from my first                      20 Gates'parents were involved in abortion and
        book. Okay? Chapter       i.   Excuse me. Volume        l,   chapter 2.    21 sterilization, now vaccinations. And he said: I want to
        I'm not going to read it now, but it shows you their                       22 depopulate the world by vaccination. Read it. Go to

  1‑800‑FOR¨ DEPO                                                                                                 www.AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page  11(34
                                                                       Page 10  of -31)
                                                                                   23
                                                                   Page   34                                                                     Page   36

        YouTube and look up Bill Gates depopulation. He's talking               r   plans to mold the people, reduce natural intelligence to

        about carbon dioxide, which is essential for life.                      z   lhe lowest common denominator. He said this, boldly.
               JOSEPH GRENON: Yeah.                                             3   Destroy parental influence, traditions and customs, and
               MARK GRENON: We've got to cut this down, and                     +   eliminate science and real learning in order to perfect
        one ofthe biggest culprits are people breathing. So                     5   human nature.
        let's cut that population down -- because he's already                  6            JOSEPH GRENON: That makes a lot of sense.
        doing sterilization, abortions, and drugs and make people               z   Right?
        sick and die -- and let's do, my favorite, vaccinations.                I            MARK GRENON: Makes no sense.
               JOSEPH GRENON: This is all because of the                        e         JOSEPH GRENON: To make everybody --
  10    theory of global warming.                                              10            MARK GRENON: It's insanity.
  11           MARK GRENON: Yeah. And people believe it when                   11         JOSEPH GRENON: Let's make everybody messed up
  L2    it's the most ridiculous thing on earth. Really? I want                t2   so we can make a perfect world.
  13    to clean up. I want to have hemp plants all over the                   13         MARK GRENON: And they put up              a eugenics
  74    world and get rid of plastics. Make cars out of hemp.                  14   laboratory in 1904, and they got the fluoride. The Mellon
  15    Get rid of all this synthetic, artificial crap that's                  1s   family, Alcoa, they got that put in the water and they
  16    polluting our world. But they use carbon dioxide to try                15   know it's   a   neurotoxin. The dentists even said this is
  t7    to get people to -- what are you talking about?                        t7   horrible stuff. It's cancer causing. No, but they just
  18           One guy wrote me -- no, called me. A very                       18   kept going. Theyjust kept going, Joe.
  19    influential guy. I'm not going to mention his name. He                 1e         JOSEPH GRENON: They don't care. That's what
  20    said: Mark, the whole world is cleaning itself up. The                 20   they want.
  2L    skies over China are clearing, the rivers are getting                  2t         MARK GRENON: The FDA back then was called the
  )2    cleaned up, the oceans. We just stopped polluting because              22   Food and Drug Act, 1905.

                                                                   Page   35                                                                     Page

        we're in the houses.                                                    I        So this is where I'm going to stop, Joe, and

              JOSEPH GRENON: Yeah, exactly.                                     z then tell people what is in the rest of the letter. We
              MARK GRENON: Right?                                               3 need your help, especially yourprayers, folks, more than
              JOSEPH GRENON: It's not the people.                               a anything.
               MARKGRENON: No.                                                  5        Last night I was thinking about all this stuff,
              JOSEPH GRENON: It's what the people are doing.                    0 thinking about all this stuff, haven't been able to sleep
              MARK GRENON: Exactly. It's not the breathing.                     7 good, John II, thinking, Mark, this is all superficial
              JOSEPH GRENON: What are they called, the --                       8 crap, MMS and all this stuff. Preach the gospel. That's
   9          MARK GRENON: But the same people. That's what                     e what's going to get you. Preach the gospel. That's the
  1"0   I was trying to get, the   same people own, Joe, the media,            10 most irnportant thing. Preach the word of God. Then
  1l-   they run the FDA. And I don't care if the FDA knows that               11 people, when they accept me, then they can think straight.
  L2    and gets pissed at us. I don't care. The truth is the                  t2 They can't think straight. They're lost without God,
  13    truth. Prove me wrong. When heads of FDA come from the                 13 without becoming complete.
  74    pharmaceutical and then go to the CDC and vice versa, they             74        We're being forced to stop under duress, okay,
  15    just switch seats. They keep everybody ro11ing. Keep                   15 sending our church sacraments to people in need. So we're
  16    Merck going, Murdoch, GlaxoSmithKline, Murdoch, the                    16 calling this a time of prayer. You go to our site. It's
  t7    newspapers you own. Push the vaccines in Australia,                    t7 under -- no, it's on pause, I think, or something. We're
  18    England, United States, Fox News, Sky News. Eh?                        1B going to be in a time of prayer while we ask the Lord what
  19    Rockefeller Institute for Medical Research, I 909 -- 1 901    .        Is to do. We're asking the Lord to show the world -- and,
  20    Eh? You get them research. Eh?                                         20 boy, if he does, everybody's going to sit back, And that
              Folks, you have to see. Look at what                             2L rnight be what's needed to kick these people's -- or make
        Rockefeller wrote in 1904. Occasional letter details                   22 people's eyes open.

  1‑800‑FOR¨ DEPO                                                                                                www.AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page
                                                                       Page1112(38
                                                                                 of -23
                                                                                      41)
                                                                      Page                                                                   Page

               Yeah, we'll back you, Lord. Yeah, after Goliath                    these   evil players that the world will wonder at His power
       is dead and David stood     up. We've got to be like the                   and might. You saying, what do you want everybody dead
       Davids. And, by the way, I've stood in that valley, went                   that's against you? No, because they'll spend etemity in
       down to the brook, and Jonathan and I and they were all                    a place separated   from God. And the Bible says that he
       around smooth stones. I even have a few here. Yeah,                        weeps. God is not willing that any should perish that
       okay, we'll be the Davids. We'lI be the Davids. But when                   they all come to repentance. He commands every man
       the giant's killed -- why don't we get a bunch of Davids                   everywhere to repent. He wants every man -- to repent

       behind us, because there's a bunch of giants we're going                   means change of mind. You're going this way, what you
       to have to kill.                                                           want to do. I want to do this. I don't need God. And
               Let's show the world why the sacrament is needed                   you tum around and say, "l need the Lord, Jesus Christ."
       to have the Lord stop this persecution ofthe First                                 Immanuel, he came for the most historical fact
       Amendment rights. The guys that did this. Oh, they                         and our towns that date to Jesus Christ. Even Josephus, a

       weren't believers. They weren't? They started the                          nonbeliever, said, yeah, he was there. In fact, he also
       American Tract Society, Joe, the Congress did, to pass out                 went by Sodom and Gornorrah, and said you can see 2,000
       Bible tracts around the world. And the first 88                            years later the burnt ashes. And nowhere around those,

       universities out of 100 in America were Bible colleges.                    the whole way up, are there any bumt ashes anywhere

       Harvard, Yale, Princeton. Bible colleges. And these same              77   except those five places. And the sulphur balls are only

       people wrote, we've got to protect that. You can't stop                    in those five places.
       us from starting churches and practicing what we believe.                          JOSEPH GRENON: Yeah.

       Can't stop us. That's why they left England. And now,                              MARK GRENON: Which bumed             so hot   it changed
       200-something years later, we're sitting there fighting                    limestone to calcium sulphate. That's the God I'm talking

       what they made really clear.                                               to. God, do this, please. Don't kill them.   Just make it

                                                                      Page                                                                   Page

   1           JOSEPH GRENON: Mm-hmm.                                         1 obvious that this has to change. Maybe the
   2           MARK GRENON: We're going to fight.                             z President -- one guy says, well, the President's in with
   3           JOSEPH GRENON: Something that can never be                     3 the pharmaceuticals. Maybe the President will open his
   a   changed.                                                               a eyes and say, "Leave these people alone. Leave churches
   s           MARK GRENON: This isn't a preference, folks.                   5 alone." I even have a quote from him in January that says
   e   This is a conviction. We'll be willing to die for   it.   I            6 one of the most important things is the freedom of
   z   know Jonathan. He would be willing to die, but he doesn't              z religion.
   8   want to see his kids die and his wife -- pregnant                      I         So what can you do? Pray. Get these videos
   e   wife -- die and his rnother there. He doesn't want to         see      e we've got here, below here, rny video I did the other day
  10   there. You know?                                                      10 that I've asked you to watch, let's get that to everybody.
  11           So everything is going to be peaceable.                       11 Send a letter to the President. Read the letter I put in.
  L2   Peaceable. We've got nothing to hide. But you're not                  L2 You can send that again. Respond to the FDA. Write the
  13   coming in. You're not coming in a church. It's      a                 13 President, write the Attorney General, ask them for relief
  t4   sanctuary. A church can give asylurn to people, like an               t4 we asked them for. "Oh, you're just trying to save
  1s   embassy. Even the sheriffconfinned it, yeah, they can't               1s yourself." Let a thousand people ask them. Maybe they'll
  L6   corne   in. They cannot   come   in. The Department of Justice        16 put everything on pause until they check it out. And when
  77   has no authority over a church.                                       77 they check it out, they're going to find no one died,
  18           So it's going to be maybe the second shot fired               1B contrary -- and ABC said some guy died, and they found out
  1e   around the world for the Arnerican Revolution. This might             1e this guy's wife died not from two drops of MMS. The night
  20   be the second Arnerican Revolution defending the First                20 before, she left a party deathly sick before she ever went
  2\   Amendment.                                                            2L horne and took this. She was practicing with medicine --
  22           I ask the Lord to do obvious things to silence                22         JOSEPH GRENON: Malaria.


  1‑800‑FOR― DEPO                                                                                            www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Pase
                                                                       Page12
                                                                            13(42
                                                                                of -23
                                                                                     45)
                                                                       Page                                                                       Page 44
   1            MARK GRENON: An experimental medicine and died                  1   things, and they still busted    in. They did everything to
   2    from methemoglobinemia       -- a big long word -- which                2   him, and he had to go to jail.
   3    doesn't let your red blood cells absorb oxygen. She died.               3             Well, we're the Davids, I guess, now. Lord,
   a    Sad. But no one's died, folks, from chlorine dioxide.                   4   help this David. We're not scared. We just think it's so
   5    It's impossible. Even people that drank it like this --                 5   silly what's going on. It's sick.
   6            JOSEPH GRENON: Sodium chloride.                                 6             So you can watch the marshals putting that on
   7            MARK GRENON: They didn't die. They had their                    7   our church door. Get the Quantum Leap to everybody. Just
   I    stomach pumped, they got      sick. Check it out.                       I   watching that, you'll say, "What are these people doing
   e            JOSEPH GRENON: In these protocols, we designed                  9   wrong?" Listen to this G2 Voice. Pass this around. All
  10    them so you could slowly take it as you need.                          10   these are free    things. Write those officials that we
  11            MARK GRENON: I sent the FDA clinical studies of                11   mentioned to you. Become a member this month. That              will
  72    people taking it, and at the end ofthese six weeks     of              L2   help us. We have no donation income from our products and
  13    these three groups,   it said no physiological damage                  L3   stuff. I sell my books and things, but we stopped. Okay?
  14    whatsoever.                                                            l4   You can help us there. Get your tnembership up to date          if
  1s            JOSEPH GRENON: No change. Yeah.                                15   you are a member. You might want to get the online course
  16            MARK GRENON: So, but they disregard that. Oh,                  t6   so you can leam how to do everything        yourself. lf they
  77    no, we're just going to you attack anylvay. And you're                 L7   kill   us, we're out of the way , at least you'll have the
  18    just a -- you're not even a church. You're a secular.                  18   information to do everything yourself. Please, get both
  1e    Even if I was a secular church, it's still -- like a                   L9   of my e-books. It will cost you $20 and you'll have it
  20    satanic, a satanic church can exist. And they're a                     20   immediately in an e-book, and you'Il be able to click on
  27    satanic church, they're not on God's side, they're on the              2!   things.
  22    godless world side. Atheistic churches, that is a secular              22             Sign up for this stand for

                                                                     Page 43                                                                      Page

   r    church. They exist. They have rituals they do, and they                 1   freedom -- standforhealthfreedom.corn. They tried even
   2    cut blood and they -- Joe, they can exist and we can't.                 z   that place to religious freedom, too, okay, not just
   :    The freaking -- what is it called in California, they go                s   health freedom. And there's a group there. Sign up.
   a    there everywhere and do that owl, all the -- what is             it     a   Let's get 20, 30,000 people there. Write thern. Let's
   s    called Bohemian Grove. That exists.                                     s   them know what's going on.

                The problem is they have a club -- and this is                  e             Then I put in a few really good doctors, tnan,
        while   I'11   never step in a courtroom. Never.       If they          t   that are speaking up about all this stuff. And I

        drag me in -- you'll have to drag me         in. Won't talk,            e   hope -- I know Dr. Shiva talks to President Trump. I

        won't sit down, won't sign anything, because it's a club,               e   don't know if the other one has yet, or someone gave it to
  10    folks. The Department of Justice is not -- I hope it                   10   him. But, boy, I hope they back        away from these evil
  t-1   cleans up, but right now it's not justice. They're all                 11   people that are around them, man.
  L2    part ofthe bar association. Thejudge, the lawyer, the                  L2             So below is my response to the   unlawful order
  13    prosecuting lawyer, the defense lawyer, the attomey.                   13   sent to us and posted on the door ofour G2 Church in
  ),4   Look up the word attorney. There's five bars in the                    74   Florida.     Just because the   FDA submits a TRO and the
  15    world, around the world, Carada, America, England,                     1s   DOJ -- Departrnent of Justice -- signs the order, it
  1,5   Australia, and New Zealand. They're all in the same club.              16   doesn't mean it has to be obeyed or even given attention.
  ).7   That's why they go in and say, "Okay, we've got to do this             77   They hate this. It's called civil disobedience. We will
  18    and that." They all work together. The truth has no                    18   not be participating in any ofthe injustice. This is
  r-9   place most of the time in this.                                        7e   gross and I believe criminal negligence from a very
  20             We saw a guy go to jail, and he had a private                 20   incompetent agency called the FDA. They're devious. The
  27    club. Go back and interview him. I mean, go watch it,                  2L   DOJ's participating by signing an unconstitutional order
  22
        Daniel Smith. All he's doing is helping his members with               22   to stop a church from exercising its practices which the


  1‑800‑FOR―           DEPO                                                                                      www.AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page  14(46
                                                                       Page 13  of -2349)
                                                                        Page 46
   I   FDA and DOJ have no control over whatsoever. They don't.                    1   And please, folks, pray about physically we need you
   2             So please read what I've    written and delivered                 2   there. Physically and prayerfully we need you right now
   3   by registered rnail to the DOJ, the FDA. May the Lord be                    3   for the freedom. And this could bust open, to open up
   4   glorified in exposing this repugnancy to the U.S.                           4   chlorine dioxide, notjust in our church. Our
       Constitution. I put four documents after this one. It's                     5   church -- ifevery doctor and every pharmacy had it over
   6   long, but I want everybody to know what I've said, what                     6   the counter, you could get it and change the world. And I
   7   they're saying. So read them, please, folks, and help us                    7   want that. But we're not going to change what we're
   8   at this   time. Okay?                                                       I   doing, because it's not just MMS. It's we're preaching
   9             The restraining order's right there, and   I'll                   9   the gospel. We're going to teach people how to produce
  10   read three things and I     will   close here and let you hit              10   it, go back to their villages, make it, and create jobs.
  11   that, Joe.                                                                 11         JOSEPH GRENON: Have a nontoxic life.
  l2             All   laws which are repugnant                                   1a
                                                                                             MARK GRENON: Right. The four points of what to
  13   against -- repugnant to the Constitution -- I mean, the                    13   do to clean out their body, and then other things we're
  L4   Constitution, like, what? This is totally opposite          of             !4   proposing as a church. We're going to keep on.
  15   what it's saying -- are null and void. Anything that is                    15         So folks -- Joe, hit that.
  15   against the Constitution, any law, is null and void. Not                   15
                                                                                             IMusic].
  17   just for against religion. Any law. Like the Second                        L7         MARK GRENON: Okay. So, folks, you saw all
  18   Amendment. And that's for if they don't listen to the                      18   that. The ball's in your court, if you believe it or not.
  19   First Amendment.                                                           19   And in those testimonies we have, folks, everybody that
  20             JOSEPH GRENON: Mm-hmm.                                           20   has a testimony,   write in, please. We're not begging you.
  2r             MARK GRENON: You've got the Second. Right?                       2r   We're asking you nicely, please.
  22   When Congress does immoral things, passes immoral laws,                    22         You're going to see that -- you saw what I

                                                                        Page                                                                       Page

   1 that's when you pick up guns. Right?                                          1 wrote. But I also wrote to Mr. Feeley and said this is
   2        | put this in: Nothing is lawfully right that                          z ridiculous. And they don't care. They kept hitting us.
   : is morally wrong. Does that make sense to you? We are                         3 I wrote the President. Maybe it worked, because there's
   + practicing civil disobedience against this unjust order,                      4 some -- there's a couple tests going on being backed by
   s and that's what we're doing. So whatever the news media                       5 the National lnstitutes of Health. If that proves right,
   6 said -- and I'm going to probably send this to the news                       6 boy, they're going to look like idiots arresting us for
   z media, every one of them that wrote me. Let's see what,                       7 this, especially as a church. I don't think they can
   8 they might take out one word here, one word there, and                        I arrest us. Maybe they can. Who knows what these people
   e make up something totally different.                                          e can do. But I don't care.
  10        JOSEPH GRENON: Yeah.                                                  10        Then the response to the FDA warning, that's a
  11        MARK GRENON: But if they put up anything I'm                          11 long one and I spent a lot of time in that one. I had
  t2 saying, maybe some people will start waking up. The                          72 lawyers read it and say that was one ofthe best defenses
  13 Drudge Report covered something out of Newsweek. Forbes                      13 I ever saw of a church of First Amendrnent. And then I put
  L4 wrote me.                                                                    74 in a stop harassment order. I want you to read that. I
  1s        JOSEPH GRENON: CNN,                                                   1s sent it to them registered: Stop this harassment of
  1'6       MARK GRENON: You want it? Read this. Put this                         16 violating our rights. If you don't, you're hurting us.
  L7 up.                                                                          a7 And these points, even there's some fear and anxiety and
  18        JOSEPH GRENON: Yeah.                                                  1B stress among the farnilies members that are involved,
  1e        MARK GRENON: We'1I see.                                               1e people con.re in with guns, look at what could happen. You
  20        JOSEPH GRENON: Send them all the links.                               20 want a Waco? Do they want a Waco? They can say you
  2t        MARK GRENON: So, please. Joe, hit that.                               2a pulled the gun andjust shoot you and you don't even have
  22 Please listen to this. It's in video, too. Watch it.                         22 a gun? What's going to happen here?

  1‑800‑FOR― DEPO                                                                                                www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page
                                                                       Page14
                                                                            15(50
                                                                                of -23
                                                                                     50)
                                                          Page

   r        Thank you. Next week, I'm going to come with a
   z plan. It's our tenth anniversary, folks, and I'm enjoying
   3 it. And we're going to get another ten years, Joe. With
   4 the Lord's help, the next ten years might be wide open for
   s us. The FDA might be dissolved or made correct, honest.
   6 The same with the CDC, the same with the EPA, and the same
   z with the Department of Justice. You want to clean up the
   8 swamp? Let's clean up those things. And they're
   e attacking us unreasonably. Let's get this around the
  1o world.
  11        God bless you. And remember, we're in a health
  12 revolution. Pray to the Lord, Jesus Christ, for relief.
  13 God bless you.
  t4        JOSEPH GRENON: God bless you, Lord.
  1s        [Music].
  16

  77

  18

  79

  20

  2t
  22




  1‑800‑FOR― DEPO                                                 www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 16 of 23
                                                                                Page                                                      1



        WORD INDEX            abscess 24:12          asylum 39:14             birth     2:5               36:1 7
                              absorb 42:3            Atheistic 42:22          bit 10:5 25:8              candidates 22:21
   <S>                        accept 37:ll           attack    14 18          BitChute 23:5              capitalism 33:2
   $20 44:′ 9                 acid 24:5              31:13 42:17              bite 20:4                  carbon 34:.2, l6
                              Act    36:22           attacking 13:1           black 18:16                Carcimo 22:3
   く0>                        adapted 32:2            19:21 30:3 31:4         blaming 27:16              care 5:19 26:18
   0001     1:f               addendum 33:9           50:9                    blatant 29:4               29:11 30:17 35:ll,
                              Adjuvent       16:4    attention 45:16          bleach 7:3                 12 36:19 49:2,9
   <1>                        advantage 6:7,9        attorney 27:16           bless 50:.ll,13, l4        Carmen 13:14, I5
   1 31:2f                    advocate 5:2, l0        4l:13    43:13,   l4    blind 9:12 32:3            Carnegie 32:14,15,
   l,000 27:∂                 affect 25:7            Australia    35:,17      blister 20:3               17     33:14
   100 38:ゴ 6                 Africa 24:l l          43:1 6                   blood 42:3 43:2            cars     34:14
   1lth 30:22                 agencies 3l:2          authority 39:/ 7         board 15:19                case 30:19
   12 20:9 24:イ               agency 45:20           available 24:l           Bob 18:6                   castrated 33:18
   1200 13:′ 6                ago 9:8 15:13          Avenue 28:14             body 6:21         20:20    categories 4:.13
   13 6:′ ′                   20:2 23:21 30:J,8      aware 2l:l               2l:1,    5   29:l5         categorized 7:14
   1600 28:f3                 ailment 20:4           Ayurvedic l6:5           48:1 3                     27 :8,   9
   1800s 32:f,′ 2             Alcoa 36:15                                     Bohemian 43:J              ctuse 20:.12
   1890s 32:f6                algorithm 23:3         <B>                      bold 33:10                 causing 36:.1 7
   1898 331′ ∂                Allopathic 32:/8       babies 14:6 26:15        boldly 36:2                CD       l8:4
   1901 35:′ 9                allow 33:7             back l3:4        19:14   Bolivar 13:15              CDC 8:10 15:20
   1904 35:22 36:′ イ          allowed 33:J           20:8 25:1 I 32:l         book 29:13 3l:21            31,9 35:14 50:6
   1905 36:22                 alopecia 23:9          36:21 37:20 38:1         books 14:10, l7            cells 42:-i
   1909 35:f9                 amazed 18:18            43:21 45:10 48:10       3l:1      44:13            change 2:18 l8:4
                              Amendment 29:6,        backed 22:13 49:4        boom 28:13                 20:19 32:9 40:8
   <2>                        9 30:19 33:10          backup 23:5              bother 9:1                  41:1 42:15 48:6,7
   2 31:2′                    38:12 39:21 46:18,     bad 12:6 l5:J            boy 2:17 4:18              changed 3:18
   2,000 9:∂ 2712             19   49:13             18:22 23:22              37:20 45:10 49:6            39:4 40:20
    40:′ イ                    America 6:4 32:2       balls    40:17           boys 14:5                  channel 32:9
   20 6:′ 3 15:′ 5            38:16 43:15            ballrs 48:18             brainwashed 9:16           channels 23:5
   45:イ                       American 33:8          bar 43:12                BRANCH 1:8                 Chapter 31:21
   2009 24:9                  38:14 39:19,20         bars 43:14               brand-new 25:17            charge 20:22 28 6
   200‐ something             America's 30;,/0       base 22:9                breathing 34:5             cheaper 24:2 I
   38:2′                      Andrew 32:1J           based 2:6 20:17          35:7                       check l2:3,4
   2015 19:′ イ                anniversary 2:14       33:l5                    Brighteon 23:6              13:12 27:6 41:16,
   2020 2:イ                   50:2                   becoming 37:/3           broadcast 2:3              17     42:8
   26th 2:3                   answered 23:17         bedridden 20:6           brook 38:4                 chemical 32:2 l
                              antibiotics l3:7       begging 48:20            Brother 24'.3,4            China 34:21
   <3>                        anxiety 49:17          beliefs 29:10            25:3                       chloride 42:6
   30 31:9                    anybody 2:9 6:10       believe 18:9 19:19       brought 26:2               chlorine 12:17
   30,000 45:イ                28:9                   22:20 29:11 34:11        bruise 20:-l                11:22 l8:5 20:13
                              anymore 9:10           38:19 45:19 48:18        bugs 18:16, l8             42:4      48:4
   く4>                        Anyway 16:5            believers 5:20           bunch 38:7,8               chloroquine 7:Z
   4:00 3:22                  2l:18    42:17         38:1-l                   burn      20'.4            15:9, I      I
   40 10:fθ 19:′      f       apologize 13:4         believes 9:10            burned 40:20               choice 7:20,22
   48 24:′ 3                  applies 33:/1          believing 29:22          btrnt      40:15, 16       choose 8:7
                              April 2:3      19:14   30:1                     trust 48:3                 Christ 2:4,9             5:20
   く5>                        area 16:17             beneficial 20:22         busted 44:1                9:7 11 14             l2:3
   5 7:イ                      arrest 49:8            best 49:12                                          29:22 40:10,12
                              arresting 49:6         better 24:7 25:17        <c>                        50:1 2
   <8>                        Articles 12:2          Bible 5;2 10 6           calcium 40:2/              Christians 9:13
   88 38:′ 5                  artificial 34:1J       29:22 38:15,16, l7       calendar's 2:J             Church l:11              2:17
                              ashes 40:15,     -16   40:4                     California 43:J            3:7,14 l0:2,3
   く   A>                     asked 1:21 8:15        big 14:2     16:3        call 16:4 27:2 I           1l:12 12:1 16:17
   a.m 3:22                   ll 3 24:15 4l:10,      42:2                     called 23:9 34 18          l9'.4, 6,        7   28:10, 18
   ABC 41:ゴ ∂                 t,                     bigger 3:2                35:8 36:21 43 3,5          29:4,20 30:7, 20
   able 20:3,′ θ,ノ ′      ,
                              asking 4:6 31:19       biggest 34:5             45:1 7,   20                31:13 37:15 39:13,
   ′7    37:6 44:2θ           4821                   bill 5:14,16 l3:9        calling 37:16              14, 17 42:18, 19,20,
   abortion 33:2θ             association 43:12      31:5 33:19 34:1          Canada 43:15               21 43:1 44:7
   abortions 34:ア             asthma    17:1 5       billions 31:10           cancer l:12 8:22           45:1 3,   22         48 4, 5,
                                                                                                         14     49:7, I 3


  1‑800‑FOR― DEPO                                                                               www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 17 of 23 2
                                                                               Page

   churches 33:11            control      14:9            days 20:7, 14                dissolved 50:J            effects 15:1 2l:6
   38:19 4l:4        42:22    17:10 46 1                  22:22 23:22 25:17            dissolving 24:18          Eh   35:18,20
   circle    20:10           conviction 39:6              26:5                         dive 21:18                eight    18:15
   citric    24:5            corona 14:13                 de 13:15                     dividing 30:11            electric 20:22
   city l3.'20               coronavirus 23:14            dead 38:2 40:2               DMSO 20:13                eliminate 36:4
   civil 45:17       47:4    correct 50:5                 deathly 4l:20                doctor 48:J               email 28:12
   clarify 33:12             cost 44:19                   deaths 7:12,13               Doctors 7:15 26:9         emailed 23:7
   clean 19:2 34:13          cough l8:3                   decide 3;11                  45:6                      emails 2l:2 1
    48:13 50:7,8             coughing 17:13               deep 19:16 2l:18             documentary 30:20         embassy 39:15
   cleaned 34:22             counter 48:6                 deepest 19:5                 documents 9:22            emergency 26:9
   cleaning 34:20            countless 22:1               defamation 23:2              46:5                      energetically 20:20
   cleans 43:11              countries 12:17              defend 3:7 7:19              doing 3:19 4:ll,          enforce 1l:20
   cleanse 29:12              16:2 26:12                  defending ll:14              13 6:10 11:1, l5          England 30:8,9
   cleansed 29:13            country l6:3                  30:18 3l:6,15               l2:16 l3:2        l4:19    35:18 38:20 43:15
   clear 38:22               couple 7:16       15:13      39:20                         17:8 18:8 19:6, 9        English l0:9
   clearing 34:21            23:20,21       49:4          defends 5:7                  21:5 22:13 25:18,         enjoying 50:2
   click 44:20               course 8:8 2l:15             defense 43:/3                20 26:5 27:20             enterprise 33:.2, l5
   clinical 42:l l           26:10 44:15                  defenses 49:12               29:18 3l:11 34:7          entity    17:9
   close 46:10               court l3:13          48:18   deliling   29:15             35:6 43:22 44:8           environments         19:3
   club     43:6, 9, 16,21   courtroom 43:7               delete 3:14                  47:5 48:8                 environmentts
   CNN 47:15                 coyer 22:7                   deleting 3:15                DOJ 29:2 30:18             l8.22
   CO2 20:22                 covered 7:7 47:13            delivered 46:2               45:15 46:1,3              EPA 50:6
   codes 30:16               COVID 6:6,15                 delivering 26:14             DOJ's 45:21               especially 21:20
   cohost 2:11               17:20                        denominator 36:2             Dominican 30:6            31:3     49:7
   collapse 27:12            COVID-I9            12:18    dentists 26:14               donation l6:.20           essential 34:2
   colleges 38:16, l7        l5:4                         36:1 6                       44:1 2                    essentially 33:2
   collision 20:6            cradle 33:1J                 DEPARTMENT                   donations 14:17           establish ll:21
   combination 20:5          crap 34:15 37:8              l:7 4:l    8:10              door ll:12        44:7    establishment 29:6
   come 3:13 11:7,           crawl    18:13               27:18 39:16 43:10            45:1 3                    eternity 9:4 40:3
   11 l4:21     21:15        create 48:10                  45:15 50:7                  dose 25:9                 eugenics 33:17
    35:13    39:16 40:6      created 3l:7                 depopulate 33:22             doses 25:,14, I 5, 18,    36:1 3
    49:19 50:1               creating 21:2                depopulation 34:1            19,22 26:4                everybody 4:6
   comes 5:10 24:17          Creator 5:4                  description 28:/9            double 15:12              7:18 8:16     9:3
   cometh 9:9                criminal 45:/9               designed 21:10               downright 30:16           73:9,    I0 14:10
   coming 7:1 5 9:8          criminals l0:11              42:9                         Dr 45:8                   28:12     30:21 32:3,
   16:ll,l8      18:16,21    uy 7:19 33:8                 Destroy 36:3                 drag 43:8                 19 35:15 36:9,11
   39:13                     culprits 34:5                details 35:22                dragging l0:15            40:2 4l:10 44:7
   commands 40:6             cult   6:5                   devious 45;20                drank 42:5                46:6 48:19
   commercial 17:.9          cure 6:21 8:22               die 5:19    17:19            drink 7:2,3,5             Everybody's 6:21
   common 36:2                12:18 13:6 19:17            34:.8 39:6,7,8,9             drop     18:15            7:19 37:20
   communication             cured 6:19,20                42:7                         drops 17:22       24:21   evidence 27'.1l
   22:l                      8:21 10:14 26:21             died 5:5 9:7 l5:4            25:5 4l:19                evil 4:14 I l:/5
   community 20:2            ctres 32:20                  21:12 4l:17,18, l9           Drudge 47:13              13:12 40:1 45:10
   competition 33'.5, 6      currently 21:1               42:1, 3,4                    drug l4:7 36:22           Exactly l4:20
   complained l7:14          customs 36:3                 different 3:20               drtgs 8:2 22:ll           2l:4,15 26:19
   complete 37:13            cut 25:ll       34:4,6       24:15 27:7 47:9              34:7                      30:2 33:6 35:2,7
   completely 23:13          43:2                         differently 2:18             drywall    20:8           example 4:15
   compliance 28 6,7                                      dime 31:18                   duress 37:14              excerpt 31:/9
   condition 23:9            <D>                          dioxide 12:17                                          excuse l4:14 3l:'21
   conditions 21:2           damage 42:13                  17:22 l8:5 20:13            <E>                       exercise 29:10
   confidential 28:14        Dan 24:2                      34:2,I6 42:4 48:4           early 32:1                exercising 45:22
   confirmed 39:15           Daniel 43:22                 director 28:5                ears 18 17                exist 42:20 43:1,2
   Congress 38:14            dark    9:18                 dirty 26:16                  earth 9:10, l9            exists 33:3 43:5
   46:22                     date 40:12 44:14             disgusting 6:7               34:12                     experienced 28:3
   conniving 4:12            daughter 19:15               Dismissed 5:17               eating 19:1               experiencing 31:13
   Constitution 30:,/8       David 38:2 44:4 -            disobedience       45:.1 7   e-book 14:l I             experimental 42:1
   46:5,13,14,16             Davids 38:3, 6,7             47:4                         44.20                     explain 29:3
   CONSUMER 1:8              44:3                         disregard 29:5               e-books 44:19             expose 29:4
   continue 18:10            day 3:22       5:18          30:15 42:16                  editors 19:22             exposing 46:4
   continuous 23:1           l8:2, I 5 2l:21              disregarded 10:l             educational 32:1          extend        19 5
   contrary 4l:1B            25:16 30:3 41:9

  1‑800‑FOR―      DEPO                                                                                  www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 18 of 23 3
                                                                               Page

     externally 20:5                following 20:9                      2f 30:′ 3 31:θ                       ′9,2θ 27:f,̲5,6                 Healing l:ff 12:f
     eyes 37:22 41:イ                Food 36:22                          32:f∂     33:22 35:fイ                28:′ 7,I∂ ,2θ ,2f               29:イ
                                    Forbes 47:13                        37:′ 6   43:3,17,̲2θ         ,
                                                                                                             29:′ 9,2′ ,22    30:2,          Health l:′ ′ 2:22
     <F>                            forced 3l:14                        2′ 44:2 48:fθ                        イ,5,∂ ,9 33:′ 3,′ イ             3:2    10:3   12:f,2′
     fact 32:3 40:′ ゴ,13            form 33:15                          God 4:′ ∂ 9:6,′ 5                    34:θ ,イ ,9,ff 35:2,             21:2,′ ∂ 22:∂
     faith 9:9 12:2                 found l0:14                19:14,   23:D ,ノ イ   29:f6                    3,イ ,5,6,7,∂ ,9                 26:′ ∂ 29:イ 31:′ 3
     fake 15:∂                      l5    24:16 41:18                   31:イ 37:′    θ,f2                    36:6,∂ ,9,Iθ ,′ ′,f3,           45:3 49:5 50:ff
     families 49:f∂                 Foundation 32:1-l                   40:イ ,5,9,2′      ,22                ′9,2′ 39:′ ,2,3,5               healthy 18:5
     family     19:5 20:5           four 20:14 23:l                     50:ff,13,ノ イ                         40:′ 9,2θ      41:22            hear 5:′ ∂
     36:′ 5                          25:13 46:5 48:12                   godless 42:22                        42:f,6,7,9,f′ ,′ 5,             heart 8:′ 9 21:2θ
   far 20:22                        Fox 6:7 12:8                        God's 42:2′                          ′6 46:2θ ,2′ 47:′ θ         ,
                                                                                                                                             Hebrevy's 30:22
     Fauci 13:′ θ 15:f9              35: /8                             goes 10:6 21:f5                      ′′,′ 5,′ 6,′ ∂,f9,2θ        ,
                                                                                                                                             hel1 31:3
   favor 7:′ 7 14:′ ′               freaking 43:3                       going 3:∂ ,ノ θ,′ 3,                  2′ 48:′ ′  ,′ 2,f7              he'l1 28:ゴ 5
   favorite 34:∂                    free 7:20 30:21                     2θ 4:5,′    7 6:6                    50:fイ                           hellbent 31:2
   FDA 4:2 8:9                       33:2,15 44:10                      7:′   3 10:′   7,′   ∂,′ 9           gross 26:f6 29:5                He1lo 19:イ 25:′
     10:′     15:′ ∂ 27:fア          freedom 2:22 3:2                    11:イ,6 15:′ 6,2′                      45:19                          help 10:′ 3 18:′ θ
     28:5 30:5,f7                   4:7     7:8,   22       l3:9        16:f,3,∂ ,9,fρ                       group 16:′ 6 45:3               231′   7 37:3 44:イ   ,



     35:′ ′,′ 3 36:2′               4l:6       45:1 ,   2, 3             19:2f 22:f2 27:f′               ,
                                                                                                             groups 3:′       31:7           f2,ノ イ 46:7 50:イ
     41:′ 2 42:′ ′ 45:′ イ       ,
                                    48:-i                               ′イ,f5 28:7 30:′ θ                    42:′   3                        helpfu1 2312θ
   2θ 46:′ ,3         49:fθ         freedoms         4:-J               31:22 33:ア 34:′ 9                    Grove 43:5                      helping 43:22
     50:D                           Friday         11:9                 35:′ 6   36:′ ∂ 37:′         ,
                                                                                                             guess 5:′ 5 13:2                hennp 34:′ 3,fイ
   lear 49:′ 7                      friends 20:4                        り,′ ∂,2θ 38:∂ 39:2,                  32:′ 344:3                      Hepatitis 14:47
   feathered 13:′ ′                 friend's 8:22                       II,f∂ 40:∂ 41:′ ア                    guide 12:3                      Hey 15:2θ      19:′ ∂
   feeble― ■linded                  front 4:4 10:1-i                    42:′   7 44:5 45:5                   guilty 51∂ ,′ ′,′ 2             22:イ
     33:′ 9                         FTC l5 18 28:11                     47:6 48:7,9,ノ イ,22                   gun 49:2f,22                    Hi 22:′ ∂ 23:ア
   Feeley 49:′                      full-blown 29:20                    49:イ ,6,22     50:f,3                guns 319 10:22                  hid 3:′ 2
   felt 25:′ 6,′ 7                                                      Goliath 38:′                         11:2 31:′ 6 47:′                hide 3:′ 2 4:′ 5
     Ight 4:′    7,′   ∂ 33:∂       <G>                                 Gomorrah 40:fイ                       49:f9                           16:f9 19:9 28:9
 「
    39:2                            G2 2:3 l9:4                         good 2:2′ 4:′ ∂                      guy 27:′ 9 28:ノ イ               39:′ 2
   nghting 8:′ ′                    30:20 44:9 45 13                     17:f′ 22:2′ 24:f6,                  34:′ ∂,′ 9     41:2,f∂          hiding 19:fθ 28:9
    38:2f                           G2voice_broadcast_                  2θ 27:′ 9      37:7                  43:2θ                           high 12:9
   rlnd 9:9 13:3                    189_this_insanity_h                 45:6                                 guys 13:′ ′ 15:2θ               hightalling 18:′ 9
     15:2f    16:′    ,7            as_to_stop_an_urge                  Google 23:f                          21:2f 22:′ ∂ 23:ア               historica1 40:′ ′
     19:f6,′ ∂     24:ff            nt   1:1   5                        gospe1 9:3 33:′                      32:fイ 38:′ 2                    history 13:′ 2
        ア
     41:′                           G2worldwidemissio                   37:∂ ,9    48:9                      guy's 26:5 41:′ 9               31:′ 2
  rlred 39:′ ∂                      ns.org 2l:4 28 17,                  government 31:2                                                      hit 17:′ 6 46:fθ
   Irst 7:ノ 7 19:イ ,6               t9                                  33:イ                                 <H>                             47:2′ 48:′ 5
 「
   20:2θ 23:7,′ 2                   gastric 24:5                        gratitude 19:5                       hacks 30:′ 6                    hitting 14:′ 2,ゴ θ
   26:2θ 29:̲5,9                    Gates 13:9 3l:6                     grave 33:′ 6                         hair 23:′ θ                     49:2
     30:′ 9
          31:2θ 32:′ ∂               33:20 34:1                         great 21:2θ 26:fg                    half 32:ff                      holds 20:′ ∂
    33:′ θ 38:′ ′,′ 5               General 41:-1-l                     Greno■ 1:′ 2 2:2,                    half‐ truths   4:′ 2            Holistic 32:2θ
    39:2θ 46:′ 9 49:′ 3             Genesis 1:11                        ′θ,′ 2,′ 3,′ 5,′ 6,′ 9,              30:′ 5                          home 26:7,f5
   rlve 23:f 40:′ 7,                 1l:22 22:8 29:3                    2θ 3:5,7,′ 6,f7,f∂               ,
                                                                                                             hallucinations                  41:2′
     f∂   43:′ イ                    George 24:7                         ′9 4:9,′ θ,2θ ,2f,                   15:′ 2                          homeless 18:′ イ
     Florida 16:′ ア                 getting 4:l 34 21                   22 5:′ ,イ ,5,22 6:f,                 Hang 10:イ                       homeopathic¨ t,Te
      45:′ イ                        giants 38:8                         2,イ ,′ 2,ノ 3,′ 7 7:′         ,
                                                                                                             happen 20:2θ      ,2′           32:2θ
     nu 6:ノ イ 7:fθ ,f2              giant's 38:7                        2,6 8:イ ,5,7,∂ ,f7,                  49:′ 9,22                       honest 19:∂ 50:5
     23:2′                          girls      13:14,     l6            ′∂ 9:′ 2,′ 3,′ 6,′ ∂         ,
                                                                                                             happened ll:′ ′                 hope 21:22 22:2′
     lluid 20:′ ′,ノ イ               give 9:14 23:8                      2θ ,2′    10:∂ ,9,′ 2,                25:2 29:3                      2512θ 30:′ 5 43:′ θ
     fluoride 36:ノ イ                39:1 4                              ′5 12:̲5,6,7′ ,f2,                   happening 2:2θ                  45:∂ ,′ θ
     folks 2:2f 8:ノ 9               given 14:5,6                        ノイ,76,2θ ,22 13:f5,                  happy 18:5                      hopefully 3:2 11:ア
      10:f ll:7 14:イ                 16:20 20:1 45:16                   ′6,′ ∂,′ 9,2θ ,2′ ,22                harassment 49:′ イ       ,
                                                                                                                                             29:θ
      19:22 22:′ θ 26:6             giving I l:1 6                      14:′ ,′ 5,′    6,2θ ,2′              ′5                              Hopkins 32:′ ∂
      27:′ θ 28:′ 5 33:f6           GlaxoSmithKline                      15:2,6,7,9,′ θ,′ ′                  hard 14:′ 2 22:22               horrible 12:∂
     35:2′     37:3 39:5            35:l 6                               16:′ 2,′ 3,′ イ,′ 6,2f,              Harvard 38:′ 7                  36:′   ア
     42:イ     43:fθ 46:7            global 34:10                        22 17:′ ,2,イ ,6,7,9,                 hate 17:fθ 31:イ                 hospita1 25:3
     48:′ ,′ 5,′ 7,′       9        glorified 46:4                      f∂ ,f9 18:2′ ,22                     45:′   ア                        hospitals 26:′ θ,f2
     50:2                           go 5:15 7:10 8:1,                   19:2,イ     21:∂ ,9,′ θ       ,
                                                                                                             head 28:ff                      hot 40:2θ
     follow    31:5                 5,14 9:14 ll:10                     ′2,′ 3,ノ イ 23:′ ′,′ 2                heads 32:fθ 35:′ ̲3             hour 3:2′ 15:′ 5
     followers     16:f2             16:4, l9 19: l8                    24:′ ∂,2θ 25:9,′ θ           ,
                                                                                                             healed 14:J                     hours 18:′ 5 24:′ θ
                                    26:9 27:3 28:12,                    ノイ,′ 5,22 26:2,′ 7,


  1‑800‑FOR― DEPO                                                                                                             www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 19 of 23 4
                                                                               Page

   25:5                           involved 33:20                  JUSTICE 1:7 4:2                       leave 19:l 41:4                  mainstream 19:19
   house 18 6 22:12                49:l 8                          8:10 27:18 39:16                     left 38:20 4l:20                 nlalaria 4l:22
   houses 35:1                    issue 24:10                         43:10, I       I     45:15        letter 28:22 35:22               man 9:7,9 11:15
   HPV l4:5                       its 29:7 45.22                      50:7                               37:2 4l:1 I                     18:13 40:6,7            45:.6,
   huge 16:3                                                                                            letters 33:,10                   11
   human 36:5                     <J>                             <K>                                   liars 6:.1                       manipulation 30:.16
   Humble 14:16                   jail      18:14 43:20           keep ll:6 2l:18,                      Lies 23:2 30:15                  Marcel 24:13
   24:4                           44:2                            22 29:13 32:3                         life 5:13 10:12                  Mark 1:12 2:2,10,
   hundred        27:2            jails ll:3       3I:17           35:15 48 14                           18:9, 11 26:8 34:2              13, 16,20 3:7, 17,
   hurt        1l:14,22           Jtnuary        22:19            kept 36:18 49:2                       48:l      I                      19     4:10,   21    5:1, 5
   hurting 28:9           49:16    4l:5                           kick             37:21                ligaments 20:16                  6:1,4,      l3   7:1,6
   husband 17:13                  Jessica l8:11                   kid 10:13 l4:8                        limestone 40:21                  8:5,8,      18   9:13, 18,
   hydrochloric 24:6              Jesus 2:4, 9 5:7,9,             kids l0:10                39:8        limp 20:8                        21 10:9,l5           12:6,
   hydrochloride 7:4              20 9:7 ll:14           l2:3     kill    29:15            38:9         line 19:16 30:11                 10,12,16,22           13:16,
   hydrochloroquine               29:22 40:10,12                      40:22 44:17                       lines 21:22                      19,   21    l4:1, 16,21
    t'./                          50:1 2                          killed 38:7                           links 47:20                      l5:6,9,11         l6:13,
                                  Jim 6:13 14:16                  l<tnd 5:7 7:10                        liquid 24:l 1,12                 I6,   22    77:2, 6, 9,   l9
   <I>                            24:15 28:10                         l3:1 14:2              32:21      Iisten 7:/6, 17 9:6              18:22       19   4
                                                                                                                                                          2l:9,
   idea 28:1                      job ll:16        24:22          kinds 6:13                             1l:13,17 2l:15                  12,   l4    23:12 24:20
   idiots 49;6                    jobs 48:10                      l<tt 25:4                              44:9 46:l8 47:22                25:10,      l5   26:2, l9
   II l:l I ll:22                  Joe 2:13 5:21                  kits         25,2                     liter l:4                        27:1,6         28:18,21
    22:8 29:4 37:7                  3 l2:4 13: I 3
                                  9:1                             knee             20:.13,   l5         literally 37:3, 6                29:2   1    30:2, 5, 9
   illnesses      6:-14           l5:9 16:2 27:1                  kneecap 20:9, l7                      little 5:6 9:14                  33:14 34:4, I 1, 20
   Immanuel 9:7                    35:10 36:18 37:1               knee-on-knee 20:6                     l0:J l4:8             18:16      35:3, 5,     7,9     36:8,
   40:l    I                       38:14 43:2 46:11               know 4:7 5:22                         24:17 25:8                       10, ],3,21 37:7
   immediately 44:20              47:21 48:1J 50:-3               6:2 7:4 8:19                          logic 29:5                       39:2,5 40:20            42:1,
   immoral ll:19,20               John l1:10,12,13                 l0:1-i 12:12 15:7                    long 20:2 32:7                   7,11,16 46:21
   46:22                          37:7                                16:4, 10,15,21                     42:2 46:6 49:l I                47:l   l,   16, 19,21
   implemented 32:/2              Johns 32:18                     17:4 18:/1 20:18                      longer 24:21 33 3                48:12,      l7
   implications 21:1              joining 3:1                     2l:4,6, l5 22:6, 14,                  long-lasting 20:19               Marshals 1l:9
   important 9:4                  Jonathan 38:4                   1   5,   2   1    25'.2, 20           longtime 24:3                    44:6
    37:10 41:6                    39 7                            26:15 27:20 28:15                     look 5:21          10:2          materiality          20:21
   importantly 29:2               Jordan 24:3                     3l:11 32:11 36:16                      13:6         14:18 15:13        Math 2l:20
   impossible 33:5                Joseph l:12          2:12,      39:7,            10    45:5, 8, 9      26:21 34 1 35:21                matter 6:15
   42:5                           15,   l9
                                        3:5,16, l8                46:6                                   43:14 49 6,19                   mean 10:19            43.,21
   included 9:22                  4:9,20,22 5:4,22                knows 8:16                    15:19   looked 12:14                     45:16 46:13
   including 33:4                 6:2,12,l7 7:2            8:4,   35:11 49:8                            looking 5:16                     means 40:8
   income 44:12                   7,   l7    9:12,16,20                                                 loose 20:9                       mechanics 26:13
   incompetent 45:20              l0:8,l2 l2:5,ll,                <L>                                   Lord 2:4,6,7,8,9                 media l2:7 19:19
   India       13:13              14,20 l3'.15,        18,20,     laboratory                 36:14      3:l   I       4:3,   l8   5:20   32:5 35:10 47:5,7
   infected 13:16                 22 14:15,20          l5:2,      lack 30:/6                            8:12,15,l6 ll'.3,5,              mediator 9:6
   influence 36:3                 7,l0    16'.12,14,21            lady 6:6,9 l2:8                       6,14 22:15 37:18,                medical 6:20 8:1,
   influential 34:19              l7:1 , 4, 7, l   8
                                                   l8 2 I             18:1     2                        19 38:1,11 39:22                 9 20:1 3l:14
   information l6:2               l9:2 21:8, 10, I 3              languages 30:2,1                      40:10 44:3 46:3                  35:1 9
    22:2 23:19 24:1               23:11 24:18 25:9,               lapdogs 3l:14, l5                     50:12,l4                         medicine         16:5
    25:21 44:18                   14,22 26:17,20                  late 32:12                            Lord's 50:4                      4l:21       42:1
   inhaled 18:2                   27:5 28:17,20                   latest 2l:19                          loss 23:10                       medicines 13:.7
   injustice 45:18                29:19,22 30:4,8                 law l1:.18, l9                        lost l8:17 37:12                 16:6 31:10
   inmates 33:.18                 33:13 34 3,9 35:2,               46:16, l7                            lot 16:12, l4                    meet 21'.21
   ins     21:5                   4,   6,8 36:6,9, I l,           lawfilly               47:2           26:14 28:21 36:6                 Mellon 36:14
   insanity I 1:8 l4:4            l9    39:1,3      40 19         laws 1l:19                 46:12,      49 1 I                          member 44:l1,15
   36:10                          41:22 42:6, 9, I5               zz                                    love 21:2 l                      members 43:22
   lnstittte      27:20           46:20 47:10,15,18,              lawsuit l4:2                          lowest 36:2                      49:1   I
   35:1 9                         20     48   11   50:14          lawyer 5:2, 10, I l                   lungs          17:14,22          membership 44:14
   Institutes      12:20          Josephus 40:/2                   43:12, I3                                                             men 33'.14
   49:5                           JP     32:17                    lawyers 31:17                         <M>                              mention 34:19
   intelligence 36:1              judge 4:21 5:1 , 3,                 49:1     2                        mad 9:2                          mentioned 12:2
   interest 3 1:7                 8  27:22 43:12                  Leap 44:7                             Mafia 8:9                        44:1 I
   interstate 17:3                judge's 5:3                     learn 44:16                           magazine             15:3        Merck l4:3            35:16
   interview 43:21                jump 15:20                      learning 36:4                         mail          46:3               message 9:21
   intravenous l4 7               jumped 15:18

  1‑800‑FOR¨ DEPO                                                                                                             www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 20 of 23 5
                                                                               Page

   message_to_the_wor           nature 36:5                   order ll:.12 27:22              persecution              38;1.1   pregnant       19:15
   Id_from_bishop_ma            Nazi 32:21                     29:l 36:4 45:12,               person 6:18                       39:8
   rk_grenon_4_26 20.           nebulizer 18:1                I 5, 2 I 47:4 49:14             personally 6://                   prepared 11:22
   mp3 l:16                     need 7:9,18 ll:.13            ordered 24:10                   7:2   I                           present 22:13
   messed 36:11                 13:11 16:16 26:9,             order's 46:9                    pharmaceutical                    presents 23:1
                                10 27:2 29 12                 original 21:18                  8:2 22:11               35:14     President 7:21
   methemoglobinemia            30:12 3l:12 33:9              outs 21:5                       pharmaceuticals                    15:17 28:12 4l:2,
   42:2                         37:3,15 40:9,10               outta 30:9                      41:3                              3, ll, l3 45:8 49:3
   Michigan 33:18               42:10 48:1,2                  owl 43:4                        pharmacy 48:5                     President's 41:2
   mid-40s 18:13                needed 37:21                  owned 19:20 33:4                physically 48 1, 2                pretty 22:18
   mil    7:4                   38:10                         oxygen 42:3                     physics 20:18                     price 5:12
   mild 2l:7                    needs 13:10 l4:8                                              physiological 42:13               Princeton 38:,1 7
   millions 23:4                negligence 29:5               <P>                             pick 47:l                         principles 2l:16
   mind 40:8                    45:1 9                        pages 23:1                      picture 12:7                      private 3l:.17
   minute 3:21 75:15,           neighbor 25:3                 paid 5:12,13,14,                piece l2:10                       43:20
   16                           neurotoxin 36:16              16                              pissed 35:12                      probably 15:8
   missionary 10:13             never 3:12 17:20              pain 18:2          20:16        place 21:3 30:13                   18:1 22:12 41:6
   l9:11,12 28:11               22:20 28:1 39:3               pains 20:12                      40:4 43:19 45:2                  problem 24:12
   mixed 20:14                  43:7                          papers 2l:20                    places 40:17, l8                  43:6
   Mm-hmm 4:9                   new 23:15 43:16               parental 36:3                   plan 22:8 50:2                    problems 17:17
   6:12 8:17 9:20               news 6:17 l5:.7,8             parents 33:20                   planned 32:2                      produce 48:9
   10:8 13:22 14:15              17:11 35:18 47:5,            part l9:7          3l:19        plans 36:1                        prodtct       22'.16
   l7:18 28:20 39:1             6                             43:12                           plants 34:/3                      products       14:17
   46:20                        newsletter 4:,1/              participating          45:18,   plastics 34:14                    44:1 2
   MMS 12:18 l8:9,              l0:17        27:14            21                              play 3:21 15:16                   project       19 16
   l8 l9 14 20:3,13             Newspapers 6:4                parts 31:20                     players 40:1                      promises 9:8
   22:19,22 23:2,         13,    l0 16 19:20 35:17            party 4l:20                     playing 20:6                      promote 13:5
   l5 24:1,4,9 37:8             Newsweek 47:13                pass 38:14 44:9                 please 4:6,             l0        22:22
   41:19 48:8                   nicely 48:21                  passes 46:22                    7:17 8:18 23:22                   proposed 33:14
                                night 37:5 4l:19              patents 31:9                    21:6 40:22 44:18                  proposing 48:14
   MMStestimonials.co           nonbeliever          40:1-3   pause 37:17 4l 16               46:2,7 47:21,22                   prosecuting 43:,13
   27:1 0                       nontoxic 48:1/                pay 5:14 9:14                   48:1, 20,       2   l             prostitutes l4:8
   moisture 24:19               nostril      18:14             19:10, I 3 3l:8                Podcast l:l I                     protect 38:18
   mold      36:1               Nothing's 3:18                Peabody 32:/3                   point 20.,2                       PROTECTION 1:8
   moment 20:19                 null     46: I 5, I 6         peaceable 3:8                   points 48:12 49:17                protects 8:9, l0
   money 9:14 32:19                                           39      ll,   l2                polluting 34 l6, 22               protocol 25'.4
   monopoly 27:12               <o>                           peaceful 3:10                   pop 8:15                          protocols 21l.8, I l
   monster 8:ll,l2              obeyed 45:16                  peer-reviewed                   population 33:17                  42:9
   month 44:l l                 obligation 9:14                21:19                          34:6                              prove 22'.5 29:19
   months 20:9 23:.2 I          obsolete 22:l         l       Pennsylvania 28:13              positive 6:19 l5 4                35:13
   moral        1l:18           obvious 39:22 4l:1            People 2:7 3:1,4,               posted 45:13                      proves 49:5
   morally 47:3                 Occasional 35:22              5,8,9 4:2 6:8                   posting 1l 16                     Prussia 32:1
   Morgan 32:17                 oceans 34:22                  7:11 9:5 10:13                  poured 20:14                      pull 3:9
   morning 3:22                 officials 44:10               ll:7,13, l4 l2:9                power 31:16 40:l                  pilled 49:21
   mother 18:17 39:9            oh 10:2 11:15                 14:7 15:3 16:10,                practices 29:7                    pumped 42:8
   move 20:10, l7                15:2 22:18 38:12             14 l7:16 l8:/0                   45:22                            purchased 24:6
   mudding 20:8                 4l:14 42:16                   l9:8, 18,20 21:14               practicing 38:19                  Push 35:17
   murderers 13:12              Okay 2:22 5;15,               22:2 23:18 26:6                 4l:2      I   47 :4               pushed 32:13, l9
   Murdoch 35:16                17 9:15 11:17                 28:4 29:2 30:12                 praise 23:8                       pushups 25:18,20
   Music 48:16 50:15             l5:15 11:11 27:20            3l:3          32:4, 16, 20      pray          ll:4      4l:8      26:5
                                28:16 31.21 32:17             33:8 34:5,7, I l, l7            48:1 50:12                        plut 3:20 10 19
   <N>                          31:14 38:6 43:17              35 4,6,9, 10 36:1               prayer l1:4 3l:16,                11:11 12:6 l4:8
   name 2:7,9, 10               44:13 45;2 46:8               37:2, 11,15 38:18               18                                7J"5,6,7 19:22
    34 1 9                          48:1 7                    39      14l5   4l:4,            prayerfully 48:2                  28:4,12,14 29:7
   nation 22:9                  ones 17:19                    42:5,12 44:8            45:4,   prayers 37:3                      3l:19 33:9 36:13,
   National 12:20               one's 2l:l2 42:4              I   I   41:12 489               praying 3:4                       l5     41:l   1,16     45:6
    49:5                        online 44:15                      49:8,19                     Preach 3l:8,9, l0                  46:5 47:2, I l,        16
   natural 8:5          16:J    open 3:14 22:l                people's 3l:21 , 22             preaching l0:10                    49:13
   32:20,21 36:1                28:15 37:22 4l:3              perfect 36:4, l2                48:8                              putting 4:12 2l:1,
   natrurally 6:21               48:3 50:4                    perish 40:5                     preference 39:5                   9    44:6
                                opposite 46:14


  1‑800‑FOR― DEPO                                                                                                      www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 21 of 23 6
                                                                               Page

                                   Revolution 39:19,            2I:20 364                     sign 43:9        44:22      34:7
   <Q>                             20 50:12                     scrape 20:3                   45 3                        Steven 23:/6
   quantum 20:/8                   rid 6:16 14:19               scratch 20:3                  signed 27:22                stomach 25:6,8
   44:7                            24:12 34:14, l5              screen 6:9                    signing 45:21               42:8
   Quantumleap.is                  ride    2:17                 screens 32:10                 signs 45:15                 stones 38:J
   31:1                            ridiculous      34:12        search 19:18                  silence 39:22               stood 38;2, -3
   question 23:14                  49:2                         seats 35:15                   silly 44:5                  stop 29:9 32:8
   quote 4l:5                      Right 2:6 3:3                second 23:14                  sin 5:9                      37:1,14 38:l l,18,
                                   4:22 5:12 7:16,20             29:17 39:18,20               Sir 5:10                    20 45:22 49:14,15
   <R>                             8:2, 6,   7    1l:4,   18,   46:17,21                      Sit 4:4 37:20 43:9          stopped l0:22
   rally      28:16                21,22 l2:16, l9              secular 5:2,1          10:3   site 24:6       27:10        ll:2, 3 22:l 3
   reaction 24:J                    13:3,21 14:17               42:18,19,22                   37:1 6                       34:22 44:13
   read 4:l0,ll 6:9                 16:6,8 2l:12                see    4:ll     6:18          sitting 38:21               story 5:6
    10:17 15:17,18                 23:10 25:7 26:18             8:12 9:17 10:18               six 25:5 26:3               straight 3l:l l, l2
   27:10,     l4     37:1, 20,     27:4 35:3 36:7               11:4 16:19 17:16              42:12                       strength 20:17
   22 32:10,15           33:22     43:11 46:9,21                2l:16 27:7 29:7               six-drop 25:22              stress 49:18
   41:l   I    46:2,7,     l0      47:1,   2   48:2, 12         30:15 35:21 39:8,             skies 34:21                 strong 15:5 25:9
    47:16 49:12,14                 49:5                         9    40:14 47:7,       l9     skim 27:15                  26:3
   reading 32:ll                   rights 38:12         49:16   48:22                         skin     18:16 20:10        struggles 8:.14
   ready 4'.1                      rituals 43:1                 seeing l6:20                  23:8                        studies 9:11 12:16
   real 3l:12 36:4                 rivers 34.21                 seen 26'.13                   Sky     35:18               l3:2 42:11
   really 3:ll 4:3,6               Rockefeller 32:17            Self-care 22:9                sleep 37:6                  stuff 6:22    13:8
   8:1   3 9: l8      l0:4         33:4 35:19,22                26:12                         slowly 42:10                l5:4     18:21 22:6,
   3I:20 34:12             38:22   rolling 35:15                sell 44:13                    Smith     43:22             10 26:14     28:21
   45:6                            round 23:15                  sells 14:17                   smooth 38:J                  32:22 36:17 37:5,
   received        29:,1           route 8:1                    send 7:18 l0:7, l7            soccer 20:6                 6,8 44:13 45:7
   record l0:1 I                   rule 1 1:18                  22:4 23:22 27:21              Society 38:14               submits 45:14
   red 30:l I 42:3                 run 35:11                    41   ll, l2     47:6,20       sodium 7:3 42:6             successfully 24:9
   reduce 36:1                                                  sending 25:1 37:15            Sodom 40:14                 suggest 24:13
   refills    24:1                 <s>                          sense 36:6,8 41:3             solutions 23:19             sulphate 40:21
   regained 20:16                  sacrament 38:.10             senses ll:7                   son 5:3        9:9, 14      sulphur 40:17
   regard 29:6 30:18               sacraments 37:15             sent 10:1 25,2                soon 23:2                   Sunday 2:3
   registered 46:3                 sacred 26:21                 21:19 42:11 45:13             sort    20:4                superficial 37:7
   49:1 5                          Sad 42:4                     49 1 5                        South 24:10                 support 3l:7
   rejection 5:9                   safe 21 6                    separated 40:4                Spanish l0:9         15:3   supporter 24:3
   relief 4l 13 50:12              sanctuary 39:14              session 23:-12                speaking 45:7               supposed 22:7
   religion ll.21                  satanic 42:20,21             set 26:l I                    special 31:7                sure 18:3 30:19
    29:6 41:7 46:17                Satanists 31:6               share 8:21                    spend 31:18 40:3            Surgeons 26:13
   religions 33:11                 save 4l:14                   shared 22:2                   spent 49:/1                 surgery 26:13
   religious 70:4,6                saved 18:9, I I              sharp 20:12                   stake 4:7,8                 surround 16:17
   45:2                            22:20                        sheriff 39:15                 stand 30:10,13              30:1 3
   remedies 32:21                  saw 5:5 6:6 8:20             shit    12:10                 44:22                       swamp 50:8
   remember 50:,1,1                 l2:8 15:1,2 43:20           Shiva 45:8                    standforhealthfreed         swelling 20:15
   repent 40:7                      48:17,22 49:13              shoot 3:9 16:8                om.com 45:1                 switch 35:15
   repentance 40:6                 saying 2:7 6:5,14,           49:21                         standing 30:12              swollen 20:11
   report 23:8 47:13               18,21 7:6, I5                shot 39:/8                    start ll:22 22:l 3,         symptoms l7:21
   reproduce 33:/9                 14:14     2l:14      27:16   show 29:17 30:2               14 24:8 41:12               synthetic 33:15
   repugnancy 46:4                 40:2 46:7,      I5            37:19 38:10                  started 2:16 17:14          34:1 5
   repugntnt          46:.12,      47:12                        showed 10:5                   l8:15,   I6     20:13       system 6:20 l4:9
   13                              says 5:2, 8,     l0
                                                    9:9          16:20 29:12                  23:15 24:17, I8             26:12 32:1
   research 19:16                  l3:9,10    14:22             showing 11:10                 38:1 3                      systems 11:l5
   35:19,20                         15:12 29:16 33:11           shows 29:14 31:22             starting    20:21
   resource 27:21                   40:.4 41:2, 5               Shut l5:20          16:.9     38:19                       <T>
   Respond 41:12                   scammed 1:11                 30:6                          starts    11:1 3            tablets 24:10
   response 28:22                  scare 18:4                   shutting      6:5             stated 33:2                 tabs 24:14
   45:12 49:10                     scared. 44'.4                sick     18   13   22:18      STATES 1:7                  take 4:3 5:19 6:7
   rest 26:8 37:2                  school l2:9                  34:8 4l 20 42:8                12:19 33:3 35:18            7:8,9 8:11 10:18,
   restraining ll:-12              schooling 33:16              44:5                          step 43:7                   21 14:17 21:2
    27:22 29:1 46:9                schools 32:6                 sickest 25:19                 steps 20:12                 26:18 27:17 42:10
   result 32:3,4                   science 20:18                side 4:19 l5:1                sterilization 33:21         47:8
   results 2l:16, l7                                             21:6 42:21 , 22

 1‑800‑FOR― DEPO                                                                                                 www. AldersonReporting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 22 of 23
                                                                               PageT

  talk     43:8                  6,   7,8 33:7       37:l   l,   25'.2,5,17 26:4              volwe             29:17            29:8        30:6,   11       35:1
  Talked 14:1 28:1               12,   l7
                                        44:4 49:7                4l:1 9                       31:21                              37:14,15,17,19
  talking 5:2, 6 6:3,            thinking 32:8                   two-month 23:12,                                                38:8,    2l      39:2
  8 1l:12 12 13                  37:5,6,7                         /(                          <w>                                42'.17 44:3, 4, I7
   32:10 34:1, l7                thought l8:17                   type 16:5     23:2           Waco 16:9 49:20                    47:5 48:7, 8,9, I 3,
   40:21                         thousand 4l:1-I                 32:21                        waking 47:12                       14,20,21 50:3,1 I
  talks 45:8                     thousands 28:3                                               walk 20'.12                        We've 2:22 3:4,5,
  taping 20:8                    30:1 2                          <u>                          want 2:22 3:2                      12 4:14 6:10 8:11
  tarred 13:1 I                  three ll:9 17:22                U.S 1l:9      30:18          5:18,    l9       7:8,10,22         10:22 15:15 16:18
  taste 24:10                     20:7 23:4 25:6,14,             46:4                         8:5 9:/ 13 6, 7, 8,                 19:7 20:2 21:4
  taxes 19:10, l3                1s,18, 19,22 26:3,              unbiased 2l:19               9 l4:4,10 19:10,                   21:2 28:8 29:18
  teach 48:9                     4,5 42:13  46:10                unconstitutional             l3  22:6, 7, 10                    34:4 38:2,l8
  teaching 22:9                  three-drop 25:19                45:21                        26:10,       ll
                                                                                                          27:ll,13,              39:12 4l:9 43:17
  teachings 21:19                threw 30:10                     underneath 20:10             15 31:20 32:15                     whatsoever 42:14
  teams 3:1                      time 3:4 5:6 6:8,               understand 31:2,             33:6,19,21 34:12,                  46:1
  telephone 28:2                 l8 l1:4 22:14                   12                           13 36:20 39:8,9                    Whoa l0:4
  tell 4:5     8:19,20           28:16 32:11 37:16,              ungodly 31:5                 40:2,9 44 15 46:6                  wide 50:4
   9:1,2,4        14:10          18 43:19 46:8                   UNITED 1:7                   47:16 48:7 49:14,                  wife 39:8, 9 4l:19
   ll:7     26:5,11       28:2   49:11                           12:19 33:3 35:18             20     50:7                        willing 39:6,7
   37:2                          times 25:13 26:4                universalis 23:9             wanted l9:7 32:4                   40:J
  telling 3:13 4:13              tinea 19:17                     universities 32:6            wants 8:1 I 1:J                    wonder 40:1
   7:2,3 ll:20 l4:12             today 16:2 22:7                 38:l 6                       l4:3 24:14 40:7                    word 37:10 42:2
   22:16 27:12 33 16              3l:13 32:17                    University 32:18             warming 34:10                      43:14 41:8
  tells    ll:6     25:16        toes l8:l 7                     unjust 47:4                  warning 49:10                      work 20 8 24:ll,
  temporary 29:1                 told l0,'2,22 11:1              unjustly 29:3                Watch 4:10 8:18                    16 43:18
  Ten 2:l5, l6                   25 2, 4, l   l
                                              21:1 7             unlawful 45:12               30:20,21 4l:10                     worked 26:12
   16:10 30:5,21                 31:1  I 32:5                    unreasonably 50:9            43:21 44:6 47:22                   32:3 49 3
   50:3, 4                       Tom 18:19                       updates 2l:19                watchdogs 31:14                    works l5:21 22:6
   tendons 20:16                 tooth 24:12                     urgent 28:14                 watching 44:8                      25:3 27:19 29:13,
   tens 28:3 30:12               topic 32:9                      use 12:17 20:3,5             water 7:4 36:15                    14
   tenth     50:2                totally 46:14 47:9              24:21 26:20 34:16            way 29:18 38:3                     world 3:11 4:J
   tenth-year 2:13               tough l0.20                     useful 25:21                 40:8,    l6        44:17           8:20 9:21 l0:16
   tested 11:20 22:20            town 13:18, l9                  useless 11    19             weak l5 6                          22'.5,8 26:l I 29:2
   testimonies l6:.10            towns 40:12                     users l4l.8                  Wealth 33:1, I5                    31:11 33:22 34:14,
    1l:l 2 22:1, 4               toxic 32:21                                                  week 2:21 16:11                    16,20 36:12 37:19
    26:22 2l:8 48:19             toxins 8:1 19:1                 <v>                          17 11 19:14 22:7                   38   10,15          39:19
   testimony 48:20               29:l 5                          vaccination 33:22            26:11 27:2 50:1                    40   1      42:22 43:15
   testing 7:// 16:6             track      l0:7                 vaccinations 33:21           weeks 15:.13                       48:6        50:10
   tests 49:.4                   Tract      38:14                34:8                         17:13 20:15 22:19                  worm 18:1-i
   text 25'.1                    tracts 38:1J                    vaccine 13 13                42:1 2                             wow 10:14
   Thank 18:8 19:7               traditions 36:-l                vaccines l3 7,8              weeps 40:5                         write 4:1 21:16,
   23:5,13,15, I9                training 2l:22                   31:10 35:17                 weird         13   I               21,22 28:2,11,13
   24:1 50:1                     transportation l7:3             vagina l4:5                  Welcome 2:2                        30:13 41:12,13
   Thanks 5:11 22:2              tried 24:16 26:3                valley 38:3                  Well 3:20 5:15                     44 10 45:4 48:20
   24:l 3                         30:5 45:l                      yersa 35:14                  8:11 l0:21                11:15    writing 3:4             4:1, 2
   theory 34:10                  TRO 29:1 45:14                  verses 29:12                  l3:9 l6:1,9 20:16                  10:16 28:4,22
   thereof 29:10                 trte      3:l2                  versicolor 19:17, l8         23:6 24:8, 11 25'.3,               written 46:2
   thing 8:2 14:13               trily      22:20                vice 35:14                   5 28:5,7 29:11                     wrong I7:1, 2
    16:20 l9:12 24:17            Trump 14:22 45:8                video 3:20 4'.4,5,           30 10 4l:2 44:3                    21:20 35:13 449
    27:17 28 12 34:12            truth      19:21 20:19          1 1 7:17 8:18                went l2:9 l3'.16,                  47:3
   37:1 0                         30:16,    l7     35:12,   l3    ll 10 15:15 21:13           21     l5:1   3        18:3        wrote 7:21 l0:19
   things 2:20 4:14               43:1 8                          4l:941:22                   20:8 25:18, l9                      15:16,17, l8 33:l
    8:21 l5.22 l7:16             try ll:20 14'.22                videos 41:8                  30:3 32:20 38:3                     34:18 35:22 38:18
    26:10,14 27:7                 24:16 34:16                    views 23:4                   40:14 41:20                        47:7 ,      l4     49:1 , 3
    32:16 39:22 4l:6             trying 4:3,15                   villages 48:.10              wetre 3:1, 3,8, 10,
   44:1,10,13,21                  5:20 12:6 17:2                 violating 49:16              1   3, 19,   20     4:1   3, 14,   <Y>
   46:10,22 48:13                 35:10 41:14                    virus 23'.2I 25:4, 5         17     5:15,21 6:5,9,              Yale        38:17
   50:8                          turn     40:10                  vision 15 12                 14     10:2,6,11 1l:1,             yard        1l:1    I
   think 8:13        l1:17       TY      32:7                    voice 2:-i 3:3        44:9   3,4,6 13:3 15:16                   Yeah 2:19 3:5,16
    20:21 23:10, ll              two 2:21          17:13         void 46:15, l6               16:8 17 7,9 19:B,                  4:20 5:1 8:4
    )5.))')'t.5 ?).4 I            20:15 22:19 23:22                                           9 21:1,9 28:7,9                     12:l   I     15:6,     l0

  1‑800‑FOR― DEPO                                                                                                      www.AldersonRepofting. com
Case 1:20-cv-21601-KMW Document 19-9 Entered on FLSD Docket 04/29/2020 Page 23 of 23 8
                                                                               Page

   16:f3,2′     ,22 21:9,
   ′̲3 22:3 23:3
   24:ノ イ,2θ 25:′ θ
   28:′ ∂ 29:2′ 30:イ
   33:f3 34:3,ff
    35:2 38:′ ,D 39:′ 5
   40:′ 3,′ 9  42:′ 5
    47:′ θ,′ ∂
   year 2:θ ,∂ 7:′ θ
   years 2:′ 5,′ 6
    6:ff 9:∂ 10:fθ
    19:′ ′ 23:2′ 24:5
   30:5,∂ 38:2′
   40:f5 50:3,イ
   YouTube 23:イ
   34:′


   <Z>
   Zealand 43:f6
   Z― Pak   7:7,9 15:′ ′




  1‑800‑FOR―      DEPO                                        www. AldersonReporting. com
